Exhibit 10.1
EXECUTION COPY



--------------------------------------------------------------------------------

Published Deal CUSIP Number: 48939XAJ1
Published Facility CUSIP Number: 48939XAK8
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 25, 2020
among
KENNEDY-WILSON, INC.,
as the Parent Borrower,
KENNEDY-WILSON HOLDINGS, INC.
and
CERTAIN OF SUBSIDIARIES OF
KENNEDY-WILSON HOLDINGS, INC.
FROM TIME TO TIME PARTY HERETO,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
U.S. BANK NATIONAL ASSOCIATION,
and
FIFTH THIRD BANK, N.A.
as Co-Documentation Agents,
and
The Lenders and L/C Issuers Party Hereto


BofA SECURITIES, INC.
JPMORGAN CHASE BANK, N.A.,
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers


BofA SECURITIES, INC.
and
JPMORGAN CHASE BANK, N.A.,
as Joint Bookrunners



--------------------------------------------------------------------------------



i    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section    Page


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .
1


1.01
Defined Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
1


1.02
Other Interpretive Provisions . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
41


1.03
Accounting Terms . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
42


1.04
Rounding . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
43


1.05
Times of Day . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
43


1.06
Letter of Credit Amounts . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
43


1.07
Exchange Rates; Currency Equivalents . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .
43


1.08
Additional Alternative Currencies . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
44


1.09
Change of Currency . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
45


1.10
Deliveries . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
46


1.11
Interest Rates . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
46


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS . . . . . . . . . . . . . . .
. . . . . . . . . .
46


2.01
Revolving Loans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
46


2.02
Borrowings, Conversions and Continuations of Loans . . . . . . . . . . . . . . .
. . . . . . . . . . . . . .
46


2.03
Letters of Credit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
49


2.04
Prepayments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
60


2.05
Termination or Reduction of Revolving Commitments . . . . . . . . . . . . . . .
. . . . . . . . . . . . .
61


2.06
Repayment of Loans . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
62


2.07
Interest . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
62


20.8
Fees . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
63


2.09
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate . .
. . . . .
63


2.10
Evidence of Debt . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
64


2.11
Payments Generally; Administrative Agent's Clawback . . . . . . . . . . . . . .
. . . . . . . . . . . . .
65


2.12
Sharing of Payments by Lenders . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
67


2.13
Extension of Revolver Maturity Dates . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .
67


2.14
Increase in Facilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
69


2.15
Cash Collateral . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
71


2.16
Defaulting Lenders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
73


2.17
Designated Borrowers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
75


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY . . . . . . . . . . . . . .
. . . . . . . . . . .
77


3.01
Taxes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
77


3.02
Illegality . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
82


3.03
Inability to Determine Rates . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
83


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans . . . . . . . . . . . . . .
. . . . . . . . . . . . .
86


3.05
Compensation for Losses . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
88


3.06
Mitigation Obligations; Replacement of Lenders . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .
89


3.07
Survival . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
89


ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS . . . . . . . . . . . . .
. . . . . . .
89


4.01
Conditions of Effectiveness . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
89


4.02
Conditions to all Credit Extensions . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
91


ARTICLE V. REPRESENTATIONS AND WARRANTIES . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .
92


5.01
Existence, Qualification and Power . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
92





i

--------------------------------------------------------------------------------

Section    Page




5.02
Authorization; No Contravention . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
92


5.03
Governmental Authorization; Other Consents . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .
93


5.04
Binding Effect . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
93


5.05
Financial Statements; No Material Adverse Effect . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .
93


5.06
Litigation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
94


5.07
No Default . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
94


5.08
Ownership of Property; Liens . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
94


5.09
Environmental Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
94


5.10
Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
95


5.11
Taxes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
95


5.12
ERISA Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
95


5.13
Subsidiaries: Equity Interests . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
96


5.14
Margin Regulations; Investment Company Act . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .
96


5.15
Disclosure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
97


5.16
Compliance with Laws . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
97


5.17
Intellectual Property; Licenses, Etc. . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
97


5.18
Solvency . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
97


5.19
OFAC; Designated Jurisdictions . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
97


5.20
Anti-Corruption Laws; Anti-Money Laundering Laws . . . . . . . . . . . . . . . .
. . . . . . . . . . . .
98


5.21
Stock Exchange Listing . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
98


5.22
Senior Secured Indebtedness . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
98


5.23
Affected Financial Institutions . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
98


5.24
Representations as to Foreign Obligors . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .
98


5.25
AIF Representations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
99


ARTICLE VI. AFFIRMATIVE COVENANTS . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
100


6.01
Financial Statements . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
100


6.02
Certificates; Other Information . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
101


6.03
Notices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
103


6.04
Payment of Taxes and Other Obligations . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .
103


6.05
Preservation of Existence, Etc. . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
103


6.06
Maintenance of Properties . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
104


6.07
Maintenance of Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
104


6.08
Compliance with Laws . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
104


6.09
Books and Records . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
104


6.10
Inspection Rights . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
104


6.11
Use of Proceeds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
105


6.12
Additional Guarantors . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
105


6.13
Compliance with Environmental Laws . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .
106


6.14
Further Assurances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
106


6.15
Maintenance of Stock Exchange Listing . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .
106


6.16
Anti-Money Laundering; Anti-Corruption Laws; Sanctions . . . . . . . . . . . . .
. . . . . . . . . . .
106


ARTICLE VII. NEGATIVE COVENANTS . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
106


7.01
Liens . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .
107





ii

--------------------------------------------------------------------------------

Section    Page




7.02
Investments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
107


7.03
Indebtedness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
107


7.04
Fundamental Changes; Dispositions . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .
108


7.05
Restricted Payments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
108


7.06
Change in Nature of Business . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
109


7.07
Transaction with Affiliates . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
109


7.08
Burdensome Agreements . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
109


7.09
Use of Proceeds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
111


7.10
Financial Covenants . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
111


7.11
Sanctions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
112


7.12
Anti-Corruption Laws; Anti-Money Laundering . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .
112


7.13
Accounting Changes . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
112


7.14
Amendments of Organization Documents . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .
112


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .
112


8.01
Events of Default . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
112


8.02
Remedies Upon Event of Default . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
115


8.03
Application of Funds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
116


ARTICLE IX. ADMINISTRATIVE AGENT . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
117


9.01
Appointment and Authority . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
117


9.02
Rights as a Lender . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
117


9.03
Exculpatory Provisions . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
118


9.04
Reliance by Administrative Agent . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
119


9.05
Delegation of Duties . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
119


9.06
Resignation of Administrative Agent . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
119


9.07
Non-Reliance on Administrative Agent and Other Lenders . . . . . . . . . . . . .
. . . . . . . . . . . .
121


9.08
No Other Duties, Etc . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
122


9.09
Administrative agent May File Proofs of Claim . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . .
122


9.10
Guaranty matters . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
123


9.11
Lender Hedge Agreements . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
123


9.12
Certain ERISA Matters . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
123


ARTICLE X. MISCELLANEOUS . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
124


10.01
Amendments, Etc . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
124


10.02
Notices; Effectiveness; Electronic Communication . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .
127


10.03
No Waiver; Cumulative Remedies; Enforcement . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .
129


10.04
Expenses; Indemnity; Damage Waiver . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . .
130


10.05
Payments Set Aside . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
133


10.06
Successors and Assigns . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
133


10.07
Treatment of Certain Information; Confidentiality . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . .
138


10.08
Right of Setoff . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
139


10.09
Interest Rate Limitation . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
139


10.10
Counterparts; Integration; Effectiveness . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .
140


10.11
Survival of Representations and Warranties . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . .
140


10.12
Severability . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
140





iii

--------------------------------------------------------------------------------

Section    Page




10.13
Replacement of Lenders . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
140


10.14
Governing Law; Jurisdiction; Etc . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
142


10.15
Waiver of Jury Trial . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
143


10.16
No Advisory or Fiduciary Responsibility . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . .
143


10.17
Electronic Execution of Assignments and Certain Other Documents . . . . . . . .
. . . . . . . . .
144


10.18
USA PATRIOT Act . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
144


10.19
MFN Provisions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
144


10.20
ENTIRE AGGREEMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
145


10.21
Acknowledgment and Consent to Bail-In of Affected Financial Institutions . . . .
. . . . . . .
145


10.22
Judgment Currency . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .
146


10.23
No Novation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
146


10.24
Existing Lenders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
147


10.25
Acknowledgment Regarding Any Supported QFCs . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . .
147


ARTICLE XI. CONTINUING GUARANTY . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .
148


11.01
Guaranty . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
148


11.02
Rights of Lenders . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
149


11.03
Certain Waivers . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . .
149


11.04
Obligations Independent . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .
150


11.05
Subrogation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
150


11.06
Termination; Reinstatement . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . .
150


11.07
Subordination . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
151


11.08
Stay of Acceleration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .
151


11.09
Condition of the Loan Parties . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . .
151


11.10
Contribution . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .
151


11.11
Release of Subsidiary Guarantors . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . .
152


11.12
Keepwell . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
153







iv

--------------------------------------------------------------------------------

Section    Page






SCHEDULES
2.01    Commitments, Applicable Percentages and L/C Commitments
2.03    Existing Letters of Credit
5.13    Subsidiaries; Jurisdiction of Incorporation/Organization; Taxpayer ID
10.02    Administrative Agent’s Office; Certain Addresses for Notices




EXHIBITS


A    Form of Loan Notice
B    Form of Revolving Note
C    Form of Compliance Certificate
D-1    Form of Assignment and Assumption
D-2    Form of Administrative Questionnaire
E    Form of Joinder Agreement
F-1
Form of U.S. Tax Compliance Certificates – Foreign Lenders (Not Partnerships)

F-2
Form of U.S. Tax Compliance Certificates – Non-U.S. Participants (Not
Partnerships)

F-3
Form of U.S. Tax Compliance Certificates – Non-U.S. Participants (Partnerships)

F-4
Form of U.S. Tax Compliance Certificates – Foreign Lenders (Partnerships)

G    Form of Solvency Certificate
H    Form of Notice of Loan Prepayment
I    Form of Designated Borrower Request and Assumption Agreement
J    Form of Designated Borrower Notice
K    Form of Termination Letter
L    Form of Designation Notice






v

--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of March 25, 2020, among KENNEDY-WILSON, INC., a Delaware corporation (the
“Parent Borrower”), certain Subsidiaries of the Parent Borrower that become
parties hereto pursuant to Section 2.17 (each a “Designated Borrower” and,
together with the Parent Borrower, the “Borrowers” and, each a “Borrower”),
KENNEDY-WILSON HOLDINGS, INC., a Delaware corporation (the “Parent”), and
certain subsidiaries of the Parent from time to time party hereto as guarantors,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, and
BANK OF AMERICA, N.A., and JPMORGAN CHASE BANK, N.A., as L/C Issuers.
WHEREAS, the Parent Borrower, Parent, Bank of America, as administrative agent,
and certain other parties are party to that certain Amended and Restated Credit
Agreement, dated as of October 20, 2017 (as amended, supplemented or otherwise
modified prior to the Closing Date, the “Existing KWI Credit Agreement”); and
WHEREAS, the Parent Borrower has requested that the Lenders provide a revolving
credit facility pursuant to the terms of this Agreement, which amends and
restates the Existing KWI Credit Agreement in its entirety, but not as a
novation, and the Lenders are willing to do so on the terms and conditions set
forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


1

--------------------------------------------------------------------------------






ARTICLE I.DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“AC Fronting Lender” has the meaning specified in Section 1.08(c).
“AC Declining Lender” has the meaning specified in Section 1.08(b).
“Adjusted Secured Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) (i) the Parent’s Ownership Share of
the aggregate amount of Indebtedness of the Consolidated Parties that is Group
Secured Indebtedness plus (ii) the Parent’s Ownership Share of the aggregate
amount of Indebtedness of Unconsolidated Affiliates that is Non-Group Secured
Indebtedness minus (iii) the Adjusted Unrestricted Cash Amount, divided by (b)
(i) Adjusted Total Asset Value minus (ii) the Adjusted Unrestricted Cash Amount.
“Adjusted Total Asset Value” means as of any date of determination, an amount
equal to (a) the Parent’s Ownership Share of (i) the aggregate undepreciated
GAAP book value of all assets owned or ground leased by the Consolidated Parties
on such date plus (ii) the aggregate undepreciated GAAP book value of all assets
owned or ground leased by Unconsolidated Affiliates on such date plus (b) the
KWE Acquisition Adjustment.
Notwithstanding the foregoing,
(i)    the Parent Borrower shall select Investments to be excluded from the
calculation of Adjusted Total Asset Value so that after giving effect to such
exclusions, Investments of the types described below that are included in the
calculation of Adjusted Total Asset Value shall not have an aggregate
undepreciated GAAP book value in excess of the limitations set forth below:
(A)    Investments consisting of mortgage loans, mezzanine loans and notes
receivable (other than intercompany loans and advances among Consolidated
Parties) (x) shall not exceed 7.5% of Adjusted Total Asset Value and (y) taken
together with Investments of the types described in clauses (B) and (D), shall
not exceed 35% of Adjusted Total Asset Value;
(B)    Investments in Unconsolidated Affiliates (including through the purchase
or other acquisition of Equity Interests of any Unconsolidated Affiliate)
(x) shall not exceed 20% of Adjusted Total Asset Value and (y) taken together
with Investments of the types described in clauses (A) and (D), shall not exceed
35% of Adjusted Total Asset Value;
(C)    Investments in properties (either through the purchase of such properties
or the acquisition of Equity Interests in Persons owning such properties)
located in the Specified Jurisdictions shall not exceed 20% of Adjusted Total
Asset Value; and


2

--------------------------------------------------------------------------------





(D)    Investments in real property under construction or development (including
land acquisition), but not yet substantially complete, (x) shall not exceed 15%
of Adjusted Total Asset Value and (y) taken together with Investments of the
types described in clauses (A) and (B), shall not exceed 35% of Adjusted Total
Asset Value.
(ii)    Investments in (A) properties (either through the purchase of such
properties or the other acquisition of Equity Interests in Persons owning such
properties) that are not located in a state within the United States, the
District of Columbia, Canada, Japan, Scotland, England, Republic of Ireland or a
Specified Jurisdiction and (B) Persons that are not organized in a state within
the United States, the District of Columbia, Canada, Japan, Scotland, England,
Republic of Ireland, Luxembourg, Singapore, a Specified Jurisdiction or any
other jurisdiction approved by Agent (such approval not to be unreasonably
withheld, delayed or conditioned), including all property owned by such Persons,
shall be excluded from calculations of Adjusted Total Asset Value.
For the avoidance of doubt, the limitations in clauses (i)(A), (i)(C) and (i)(D)
above shall not apply to investments in Unconsolidated Affiliates, which shall
be limited solely by clause (i)(B) and clause (ii) above.
“Adjusted Unrestricted Cash Amount” means, as of any date of determination, an
amount equal to the greater of (a)(i) the sum of (A) the Parent’s Ownership
Share of the aggregate amount of Cash and Cash Equivalents of the Consolidated
Parties and (B) the Parent’s Ownership Share of Cash and Cash Equivalents of
Unconsolidated Affiliates, in each case on such date that are not subject to any
negative pledge, Lien or control agreement (excluding statutory Liens in favor
of any depositary bank where any such cash is maintained) minus (ii) $40,000,000
and (b) $0.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Parent Borrower and the Lenders in accordance with Section
10.02(d).
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution, or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


3

--------------------------------------------------------------------------------





“Aggregate Deficit Amount” has the meaning specified in Section 11.10.
“Aggregate Excess Amount” has the meaning specified in Section 11.10.
“Aggregate Revolving Commitments” means the Revolving Credit Commitments of all
the Revolving Lenders.
“Agreement” has the meaning specified in the introductory paragraph hereto.
“Alternative Currency” means each of the following currencies: Euro and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.08.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $300,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Applicable Fee Rate” means, with respect to any day, the per annum fee rate set
forth opposite the Revolver Usage for such day in the following pricing grid:
Revolver Usage
Applicable Fee Rate
< 50%
0.275%
≥ 50%
0.20%

For purposes hereof, “Revolver Usage” means, with respect to any day, the ratio
(expressed as a percentage) of (a) the sum of (i) the Outstanding Amount of
Revolving Loans on such day and (ii) the Outstanding Amount of L/C Obligations
on such day to (b) the Aggregate Revolving Commitments in effect on such day.
“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.24(a).
“Applicable Percentage” means (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Lender at any time, the percentage (carried out to
the ninth decimal place) of the Aggregate Revolving Commitments represented by
such Revolving Lender’s Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.16; provided that if the commitment of each
Revolving Lender to make Revolving Loans and the obligation of each L/C Issuer
to make L/C Credit Extensions have been terminated pursuant to Section 8.02 or
if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender shall be determined based on the Applicable
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments; and (b) in respect of each


4

--------------------------------------------------------------------------------





Incremental Term Loan Facility, with respect to any Lender participating in such
Incremental Term Loan Facility, at any time, the percentage (carried out to the
ninth decimal place) of such Incremental Term Loan Facility represented by (i)
on the applicable Increase Effective Date, such Lender’s allocated portion of
such Incremental Term Loan Facility and (ii) thereafter, the principal amount of
the term loans made under such Incremental Term Loan Facility and held by such
Term Lender at such time. The initial Applicable Percentage of each Lender with
respect to each applicable Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Lender becomes a party hereto, as
applicable.
“Applicable Rate” means,
(a)    for any day, with respect to any Eurocurrency Rate Revolving Loan, Base
Rate Revolving Loan and Letter of Credit Fee, as the case may be, the applicable
rate per annum set forth below, based upon the range into which the Consolidated
Leverage Ratio then falls in accordance with the following table:
Level
Consolidated Leverage Ratio
Eurocurrency Rate
(and Letters of Credit)
Base Rate
I
≤ 50%
1.75%
0.75%
II
> 50% and ≤ 60%
2.10%
1.10%
III
> 60%
2.50%
1.50%

The Consolidated Leverage Ratio shall be determined as of the end of each fiscal
quarter based on the Compliance Certificate delivered pursuant to Section
6.02(a) in respect of such fiscal quarter, and each change in rates resulting
from a change in the Consolidated Leverage Ratio shall be effective as of the
first Business Day immediately following the date on which the Administrative
Agent receives a Compliance Certificate indicating such change. Notwithstanding
the foregoing, if the Compliance Certificate is not delivered when due in
accordance with Section 6.02(a), then the highest pricing shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall continue to apply until the first
Business Day immediately following the date such Compliance Certificate is
delivered whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 6.02(a) for the first full fiscal
quarter ending after the Closing Date shall be set at Level II of the table
above. Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09(b).
(b)    for any day, with respect to any loans under an Incremental Term Loan
Facility, the applicable rate per annum in effect at such time with respect to
such loans as agreed by the Parent Borrower and the Appropriate Lenders in the
Incremental Term Loan Facility Documents with respect to the applicable
Incremental Term Loan Facility.


5

--------------------------------------------------------------------------------





“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Applicant Borrower” has the meaning specified in Section 2.17.
“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Revolving Lender, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Lenders and (c) with respect to any
Incremental Term Loan Facility, a Lender holding Loans of such Incremental Term
Loan Facility.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means BofA Securities, Inc., JPMorgan Chase and U.S. Bank National
Association, each in its capacity as a joint lead arranger.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2019, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Revolver Maturity Date, (b) the date of termination of
the Aggregate Revolving Commitments pursuant to Section 2.05, and (c) the date
of termination of the commitment of each Revolving Lender to make Revolving
Loans and of the obligation of each L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


6

--------------------------------------------------------------------------------





“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate, plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means (a) a Revolving Borrowing or (b) with respect to any
Incremental Term Loan Facility, a borrowing consisting of simultaneous term
loans of the same Type and, in the case


7

--------------------------------------------------------------------------------





of Eurocurrency Rate Loans, having the same Interest Period, made by each of the
Lenders participating in such Incremental Term Loan Facility, as the context may
require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Cash and Cash Equivalents” means, “cash and cash equivalents” as defined in
accordance with GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Revolving Lenders, as collateral for L/C Obligations or obligations of the
Revolving Lenders to fund participations in respect of L/C Obligations, cash or
deposit account balances or, if the Administrative Agent and the L/C Issuers
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuers. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


8

--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of more than 35% (or,
in the case of any Permitted Holder, fifty percent (50%)) of the equity
securities of the Parent entitled to vote for members of the board of directors
or equivalent governing body of the Parent;
(b)    individuals who on the Closing Date constituted the board of directors
(together with any new directors whose election by such board of directors or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a majority of the directors of the Parent then still in office who
were either directors on the Closing Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of directors of the Parent then in office;
(c)    the Parent shall cease to own, directly, 100% of the Equity Interests of
the Parent Borrower;
(d)    the Parent Borrower shall cease to own, directly or indirectly, 100% of
the Equity Interests (except directors’ qualifying shares) of any Designated
Borrower; or
(e)    there occurs a “Change of Control” as defined in any KWI Note Indenture.
“Class” when used with respect to a Loan or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Loans or Loans
under an Incremental Term Loan Facility.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


9

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986.
“Commitment” means a Revolving Credit Commitment or an Incremental Term Loan
Facility Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) the following to the extent deducted in calculating such
Consolidated Net Income: (i) depreciation and amortization expense, (ii)
Consolidated Interest Expense, (iii) federal, state, local and foreign income
taxes of the Consolidated Group, (iv) non-cash losses and expenses related to
restricted stock grants and (v) other non-recurring losses and expenses reducing
such Consolidated Net Income which do not represent a cash item in such period
or any future period, and minus (b) to the extent included in calculating such
Consolidated Net Income, all non-cash items increasing such Consolidated Net
Income.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made or required to be made with respect to the aggregate Indebtedness of the
Parent, the Borrowers and the other Consolidated Parties during such period,
other than any balloon payments or final payments at maturity necessary to repay
maturing Indebtedness in full, and (c) the aggregate amount of dividends and
distributions on preferred stock, if any, paid or required to be paid during
such period by the Parent, the Borrowers and the other Consolidated Parties to
Persons that are not Consolidated Parties, excluding balloon payments upon final
redemption.
“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries
as determined in accordance with GAAP.
“Consolidated Interest Expense” means, for any period, total interest expense of
the Consolidated Parties for such period determined in accordance with GAAP.
“Consolidated KWH Recourse Indebtedness” means, at any time, Consolidated
Recourse Indebtedness excluding Indebtedness of any member of the KWE Group with
respect to which neither any Loan Party nor any Domestic Subsidiary thereof is a
borrower, a guarantor or otherwise has any payment obligation.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) Consolidated Total Net Indebtedness as of
such date to (b) Consolidated Total Adjusted Asset Value.


10

--------------------------------------------------------------------------------





“Consolidated Net Income” means, at any date of determination for a specified
period, the net income (or loss) of the Parent and its Subsidiaries on a
consolidated basis for such period determined in accordance with GAAP; provided
that Consolidated Net Income shall (a) exclude (i) extraordinary or nonrecurring
gains, and extraordinary or nonrecurring losses and expenses, for such period
and (ii) the net income (or loss) of Unconsolidated Affiliates for such period,
and (b) include (i) the aggregate amount of cash and marketable securities
actually paid by Unconsolidated Affiliates during such period to any
Consolidated Party as a dividend, management fee, preferred return or other
distribution and (ii) acquisition related gains or losses or gains or losses on
sales of real estate, in each case to the extent realized in cash.
“Consolidated Party” means a member of the Consolidated Group.
“Consolidated Recourse Indebtedness” means, at any time, Consolidated Total
Indebtedness that is Recourse Indebtedness.
“Consolidated Secured Indebtedness” means, at any time, Consolidated Total
Indebtedness that is Group Secured Indebtedness.
“Consolidated Secured Recourse Indebtedness” means, at any time, Consolidated
Secured Indebtedness that is Recourse Indebtedness.
“Consolidated Tangible Net Worth” means, as of any date of determination, the
following determined in accordance with GAAP: (a) Shareholders’ Equity of the
Parent on such date determined on a consolidated basis, less (b) the Intangible
Assets of the Parent and its Subsidiaries on such date determined on a
consolidated basis, plus (c) all accumulated depreciation and amortization of
the Parent and its Subsidiaries on such date determined on a consolidated basis.
“Consolidated Total Adjusted Asset Value” means, as of any date of
determination, an amount equal to (a) Consolidated Total Asset Value minus (b)
the Unrestricted Cash Amount.
“Consolidated Total Asset Value” means, as of any date of determination, an
amount equal to (a) the aggregate undepreciated GAAP book value of all assets
owned or ground leased by Consolidated Parties on such date plus (b) the KWE
Acquisition Adjustment.
Notwithstanding the foregoing,
(i)    the Parent Borrower shall select Investments to be excluded from the
calculation of Consolidated Total Asset Value so that after giving effect to
such exclusions, Investments of the types described below that are included in
the calculation of Consolidated Total Asset Value shall not have an aggregate
undepreciated GAAP book value in excess of the limitations set forth below:
(A)    Investments consisting of mortgage loans, mezzanine loans and notes
receivable (other than intercompany loans and advances among Consolidated
Parties) (x) shall not exceed 7.5% of Consolidated Total Asset Value and
(y) taken


11

--------------------------------------------------------------------------------





together with Investments of the types described in clauses (B) and (D), shall
not exceed 35% of Consolidated Total Asset Value;
(B)    Investments in Unconsolidated Affiliates (including through the purchase
or other acquisition of Equity Interests of any Unconsolidated Affiliate)
(x) shall not exceed 20% of Consolidated Total Asset Value and (y) taken
together with Investments of the types described in clauses (A) and (D), shall
not exceed 35% of Consolidated Total Asset Value;
(C)    Investments in properties (either through the purchase of such properties
or the acquisition of Equity Interests in Persons owning such properties)
located in the Specified Jurisdictions shall not exceed 20% of Consolidated
Total Asset Value; and
(D)    Investments in real property under construction or development (including
land acquisition), but not yet substantially complete, (x) shall not exceed 15%
of Consolidated Total Asset Value and (y) taken together with Investments of the
types described in clauses (A) and (B), shall not exceed 35% of Consolidated
Total Asset Value.
(ii)    Investments in (A) properties (either through the purchase of such
properties or the other acquisition of Equity Interests in Persons owning such
properties) that are not located in a state within the United States, the
District of Columbia, Canada, Japan, Scotland, England, Republic of Ireland or a
Specified Jurisdiction and (B) Persons that are not organized in a state within
the United States, the District of Columbia, Canada, Japan, Scotland, England,
Republic of Ireland, Luxembourg, Singapore, a Specified Jurisdiction or any
other jurisdiction approved by Agent (such approval not to be unreasonably
withheld, delayed or conditioned), including all property owned by such Persons,
shall be excluded from calculations of Consolidated Total Asset Value.
For the avoidance of doubt, the limitations in clauses (i)(A), (i)(C) and (i)(D)
above shall not apply to investments in Unconsolidated Affiliates, which shall
be limited solely by clause (i)(B) and clause (ii) above.
“Consolidated Total Indebtedness” means, as of any date of determination, the
then aggregate outstanding amount of all Indebtedness of the Parent and its
Subsidiaries on a consolidated basis.
“Consolidated Total Net Indebtedness” means, as of any date of determination,
(a) Consolidated Total Indebtedness minus (b) the Unrestricted Cash Amount.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


12

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons to whom the Obligations are owing.
“Customary Non-Recourse Carve-Outs” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements or
guaranties in non-recourse financings of commercial real estate.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Parent Borrower, the
Administrative Agent or any L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such


13

--------------------------------------------------------------------------------





Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent and the Parent Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Parent Borrower, the
L/C Issuers, and each other Lender promptly following such determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.17(c).
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.17(a).
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
“Designation Notice” means a notice substantially in the form of Exhibit L from
a Lender or an Affiliate of a Lender to the Administrative Agent asserting that
such Lender or Affiliate is a Hedge Bank.
“Disposition” or “Dispose” means the sale, sale and leaseback, transfer,
license, lease or other disposition (in one transaction or in a series of
transactions and whether effected pursuant to a Division or otherwise) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.


14

--------------------------------------------------------------------------------





“Dividing Person” has the meaning assigned to it in the definition of
“Division.”
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,


15

--------------------------------------------------------------------------------





licenses, agreements or governmental restrictions relating to pollution and the
protection of the Environment or the Release of any materials into the
Environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the Environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of Section
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code solely for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent Borrower or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal (within the meanings of
Sections 4203 and 4205 of ERISA) by the Parent Borrower or any ERISA Affiliate
from a Multiemployer Plan or receipt by the Parent Borrower or an ERISA
Affiliate of notice that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Multiemployer Plan or a Pension Plan
or the treatment of a Pension Plan amendment as a termination under Section 4041
or 4041A of ERISA, respectively; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or that any Multiemployer Plan is in
endangered


16

--------------------------------------------------------------------------------





or critical status within the meaning of Sections 430, 431 and 432 of the Code
or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Parent Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)
With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Revolving
Lenders pursuant to Section 1.08(a); and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; (y) to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent; and (z)
if the Eurocurrency Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.


17

--------------------------------------------------------------------------------





“Eurocurrency Rate Revolving Loan” means a Revolving Loan is a Eurocurrency Rate
Loan. All Revolving Loans denominated in an Alternative Currency must be
Eurocurrency Rate Revolving Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means (a) any Wholly-Owned Domestic Subsidiary (other than
the Parent Borrower or a Foreign Subsidiary Holding Company), that (i) is an
Immaterial Subsidiary or (ii) is prohibited from providing a guarantee of the
Facilities by any agreement governing Non-Recourse Indebtedness (or the terms of
the relevant partnership agreement, limited liability company operating
agreement or other governing document of the entity that is the borrower (or the
direct parent of the borrower) under any Non-Recourse Indebtedness), any joint
venture agreement or the terms of any co-investment vehicle or any separate
account or investment program managed, operated or sponsored by an investment
subsidiary to execute and deliver a guarantee, (b) any Foreign Subsidiary, in
each case to the extent that (i) it is an Immaterial Subsidiary, (ii) such
Foreign Subsidiary is prohibited from providing a guarantee of the Facilities by
any agreement governing Non-Recourse Indebtedness (or the terms of the relevant
partnership agreement, limited liability company operating agreement or other
governing document of the entity that is the borrower (or the direct parent of
the borrower) under any Non-Recourse Indebtedness), any joint venture agreement
or the terms of any co-investment vehicle or any separate account or investment
program managed, operated or sponsored by an investment subsidiary to execute
and deliver a guarantee, (iii) material adverse tax consequences to the Parent
and its Subsidiaries could reasonably be expected to result from such Subsidiary
being a Guarantor (as reasonably determined by the Parent Borrower), or (iv)
local law applicable to such Foreign Subsidiary would prohibit it from becoming
a Guarantor and (c) each member of the KWE Group (i) that is an Immaterial
Subsidiary, (ii) that is prohibited from providing a guarantee of the Facilities
by (x) any agreement governing Non-Recourse Indebtedness (or the terms of the
relevant partnership agreement, limited liability company operating agreement or
other governing document of the entity that is the borrower (or the direct
parent of the borrower) under any Non-Recourse Indebtedness), (y) any joint
venture agreement or the terms of any co-investment vehicle or any separate
account or investment program managed, operated or sponsored by an investment
subsidiary or (z) the Existing KWE Notes or the Existing KWE Bonds (or, in each
case, any refinancing or replacement thereof, subject to the conditions in
clause (b) of the definition of “KWE Permitted Indebtedness”) or (iii) to the
extent that (x) material adverse tax consequences to the Parent and its
Subsidiaries could reasonably be expected to result from such member of the KWE
Group being a Guarantor (as reasonably determined by the Parent Borrower) or
(y) local law applicable to such member of the KWE Group would prohibit it from
becoming a Guarantor. For the avoidance of doubt and notwithstanding anything to
the contrary contained herein, any Wholly-Owned Domestic Subsidiary (other than
the Borrowers) that is a borrower, guarantor or otherwise has a payment
obligation under Unsecured Indebtedness other than under the Facilities
(including all Indebtedness incurred under notes issued pursuant to any KWI Note
Indenture) shall not be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or


18

--------------------------------------------------------------------------------





becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 11.12 and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party and any and all guarantees of such Loan Party’s Swap Obligations by other
Loan Parties) at the time the Guaranty of such Loan Party, or a grant by such
Loan Party of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Parent Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any withholding Taxes imposed pursuant to FATCA.
“Existing KWE Bonds” means Kennedy Wilson Europe Real Estate Limited’s £500
million 3.95% senior unsecured bonds due June 2022.
“Existing KWE Notes” means Kennedy Wilson Europe Real Estate Limited’s €550
million 3.25% senior unsecured notes due November 2025 issued pursuant to a £2
billion Euro medium term note programme (EMTN) established by Kennedy Wilson
Europe Real Estate Limited in November 2015.
“Existing KWI Credit Agreement” has the meaning specified in the first Whereas
clause.
“Existing Letters of Credit” means the letters of credit, if any, issued under
the Existing KWI Credit Agreement and outstanding on the Closing Date and set
forth on Schedule 2.03 and “Existing Letter of Credit” means any of them
individually.
“Extended Revolver Maturity Date” means September 25, 2024.
“Extension Effective Date” has the meaning specified in Section 2.13(b)(iii).


19

--------------------------------------------------------------------------------





“Extension Notice” has the meaning specified in Section 2.13(a).
“Facilities” means, collectively, the Revolving Credit Facility and each
Incremental Term Loan Facility and “Facility” means any of them individually, as
the context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code (or any amended or successor
version described above) and any fiscal or regulatory legislation, rules or
practices adopted pursuant to an intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letter” means, collectively, the letter agreement, dated February 21, 2020,
among the Parent Borrower, BofA Securities, Inc., and Bank of America, and the
letter agreement, dated March 12, 2020, between the Parent Borrower and JPMorgan
Chase.
“Final Revolver Maturity Date” means March 25, 2025.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary,
(b) any Foreign Subsidiary Holding Company and (c) any Subsidiary of a Person
described in either clause (a) or (b) of this definition.
“Foreign Subsidiary Holding Company” means any Domestic Subsidiary, that owns no
material assets other than Equity Interests (or Equity Interests and debt
interests) of one or more Foreign Subsidiaries.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


20

--------------------------------------------------------------------------------





“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
other than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“GBSA” means the German Act on the Ring-fencing of Risks and for the Recovery
and Resolution Planning for Credit Institutions and Financial Groups (Gesetz zur
Abschirmung von Risiken und zur Planung der Sanierung und Abwicklung von
Kreditinstituten und Finanzgruppen) of 7 August 2013 (commonly referred to as
the German Bank Separation Act (Trennbankengesetz) and any corresponding
European legislation (such as the proposed regulation on structural measures
improving the resilience of European Union credit institutions) that may amend
or replace the GBSA in the future or any regulation thereunder.
“GBSA Illegality Event” has the meaning specified in Section 3.02.
“GBSA Notice” has the meaning specified in Section 3.02.
“GBSA Repayment and Commitment Termination Date” has the meaning specified in
Section 3.02.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Group Secured Indebtedness” means Indebtedness of any Person that is secured by
a Lien on any asset (including without limitation any Equity Interest) owned or
ground leased by any Consolidated Party.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other


21

--------------------------------------------------------------------------------





obligation, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and,
with respect to Obligations owing by any Designated Borrower, shall also include
the Parent Borrower.
“Guaranty” means the guaranty of the Obligations by the Loan Parties pursuant to
Article XI.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract with a Loan Party not prohibited under Article VI or VII, is a Lender
or an Affiliate of a Lender or (b) is a Lender or an Affiliate of a Lender and
on the Closing Date is party to a Swap Contract with a Loan Party not prohibited
under Article VI or VII, in each case, in its capacity as a party to such Swap
Contract; provided that for any such Person to be included as a “Hedge Bank” on
any date of determination by the Administrative Agent, such Person must have
delivered to the Administrative Agent prior to such date of determination a
Designation Notice that has been acknowledged in writing by the Parent Borrower;
provided, further, that in the case of a Lender Hedge Agreement with a Person
that is no longer a Lender (or an Affiliate of a Lender), such Person shall be
considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Lender Hedge Agreement.
“Honor Date” has the meaning specified in Section 2.13(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


22

--------------------------------------------------------------------------------





“Immaterial Subsidiary” means, on any date of determination, a Subsidiary whose
total assets as of the last day of the then most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 6.01(a)
or 6.01(b) were less than 2.0% of Consolidated Total Asset Value.
“Increase Effective Date” has the meaning specified in Section 2.14(b).
“Incremental Facilities” has the meaning specified in Section 2.14(a).
“Incremental Revolving Increase” has the meaning specified in Section 2.14(a).
“Incremental Term Loan Facility” has the meaning specified in Section 2.14(a).
“Incremental Term Loan Facility Commitment” means, with respect to any
Incremental Term Loan Facility, as to each Lender, its obligation, if any, to
make Loans to the Borrowers under such Incremental Term Loan Facility in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth for such Lender in the Incremental Term Loan Facility Documents with
respect to such Incremental Term Loan Facility.
“Incremental Term Loan Facility Documents” means, with respect to any
Incremental Term Loan Facility, each agreement, instrument and other document
evidencing, securing, guaranteeing, or otherwise relating to such Incremental
Term Loan Facility, including any applicable New Lender Joinder Agreement and
any revised Schedule 2.01 distributed by the Administrative Agent in connection
with the effectiveness of such Incremental Term Loan Facility.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable that are incurred and
paid in the ordinary course of business or obligations the deferred purchase
price of property or services that are being contested in good faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned by such Person (including indebtedness arising under conditional
sales or other title retention agreements), whether or not such indebtedness
shall have been assumed by such Person or is limited in recourse;


23

--------------------------------------------------------------------------------





(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
(h)    all Off-Balance Sheet Arrangements of such Person; and
(i)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial Revolver Maturity Date” means March 25, 2024.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, excluding lease intangibles but including customer lists, goodwill,
computer software, copyrights, trade names, trademarks, patents, franchises,
licenses, unamortized deferred charges, unamortized debt discount and
capitalized research and development costs.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the first
Business Day of each January, April, July and October and the Maturity Date of
the Facility under which such Loan was made.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (in each case, subject to availability), as selected by
the Parent Borrower in its Loan Notice, or such other period that is


24

--------------------------------------------------------------------------------





twelve months or less requested by the Parent Borrower and consented to by all
of the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period with respect to any Loan under any Facility shall
extend beyond the Maturity Date for such Facility.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance, other extension of credit or capital contribution to, Guarantee
or assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property related assets (including,
without limitation, mortgage loans and other real estate related debt
investments, investments in land holdings, and costs to construct real property
assets under development); provided, however, that Investments shall not include
(i) accounts receivable or other indebtedness owed by customers and other
Persons that make payments in respect of customers of such Person (other than
any Loan Party) which arose in the ordinary course of such Person’s business or
(ii) prepaid expenses of such Person incurred and prepaid in the ordinary course
of business. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment but determined net of all
payments constituting returns of invested capital received in respect of such
Investment and, in the case of a guaranty or similar obligation, such Investment
will be reduced to the extent the exposure under such guaranty or similar
obligation is reduced.
“IP Rights” has the meaning specified in Section 5.17.
“IRS” means the United States Internal Revenue Service.
“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/


25

--------------------------------------------------------------------------------





C Issuer and the Parent Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to such Letter of Credit.
“JPMorgan Chase” means JPMorgan Chase Bank, N.A. and its successors.
“KWE” means Kennedy Wilson Europe Real Estate Limited.
“KWE Acquisition Adjustment” means $460,000,000.
“KWE Group” means, at any time, collectively, KWE and all Subsidiaries of KWE.
“KWE Permitted Indebtedness” means, with respect to any member of the KWE Group,
(a) Unsecured Indebtedness of a member of the KWE Group owed to a Loan Party and
(b) Unsecured Indebtedness arising under or in connection with the Existing KWE
Notes and Existing KWE Bonds and any refinancings or replacements thereof,
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing or replacement except by an amount equal to a reasonable
prepayment premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing or replacement and by
an amount equal to any existing commitments unutilized thereunder, (ii) the
direct or any contingent obligor with respect thereto is not changed, as a
result of or in connection with such refinancing or replacement and (iii) such
refinancing or replacement contains the same or substantially the same
restrictions on the incurrence of Indebtedness as the agreement or instrument
governing the Indebtedness being refinanced or replaced.
“KWI Note Indentures” means, collectively, (a) the indenture dated as of
March 25, 2014 pursuant to which the Parent Borrower issued its 5.875% unsecured
senior notes due 2024 and (b) any other indenture existing on or after the
Closing Date pursuant to which the Parent Borrower issues (or has issued)
unsecured senior notes or bonds, in each case as amended, supplemented or
otherwise in effect from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.


26

--------------------------------------------------------------------------------





“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.01.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Draw Notice” has the meaning specified in Section 2.03(c)(i).
“L/C Issuers” means, collectively, Bank of America and JPMorgan Chase, in each
case, in its capacity as issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder; provided that for so long as any Existing
Letter of Credit remains outstanding hereunder, the issuer of such Existing
Letter of Credit shall continue to be the L/C Issuer with respect to such
Existing Letter of Credit.
“L/C Obligations” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, including any
automatic or scheduled increases provided for by the terms of such Letters of
Credit, determined without regard to whether any conditions to drawing could be
met at that time, plus (b) the aggregate amount of all Unreimbursed Amounts,
including all L/C Borrowings. The L/C Obligations of any Lender at any time
shall be its Applicable Percentage of the total L/C Obligations at such time.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Article 29(a) of the UCP or Rule 3.13 or Rule 3.14 of
the ISP or similar terms of the Letter of Credit itself, or if compliant
documents have been presented but not yet honored, such Letter of Credit shall
be deemed to be “outstanding” and “undrawn” in the amount so remaining available
to be paid, and the obligations of the Borrower and each Lender shall remain in
full force and effect until the L/C Issuers and the Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.
“L/C Reimbursement Date” has the meaning specified in Section 2.03(c)(i).
“Lender” has the meaning specified in the introductory paragraph. The term
“Lender” may also be used to refer to a Revolving Lender or a Lender under an
Incremental Term Loan Facility, as the context requires.
“Lender Hedge Agreement” means any interest rate Swap Contract permitted under
Article VI or VII that is entered into by and between any Loan Party and any
Hedge Bank; provided, that for any such Swap Contract to be included as a
“Lender Hedge Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank must have delivered to the Administrative Agent
prior to such date of determination a Designation Notice that has been
acknowledged in writing by the Parent Borrower.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent Borrower
and the Administrative Agent in accordance with


27

--------------------------------------------------------------------------------





Section 10.02(d), which office may include any Affiliate of such Lender or any
domestic or foreign branch of such Lender or such Affiliate. Unless the context
otherwise requires each reference to a Lender shall include its applicable
Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is ten Business Days prior
to the Revolver Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $50,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro
and Sterling, in each case as long as there is a published LIBOR rate with
respect thereto.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).


28

--------------------------------------------------------------------------------





“Liquidity” means, at any time, an amount equal to the then fair market value of
(a) Cash and Cash Equivalents plus (b) readily marketable debt or equity
securities at such time owned by Consolidated Parties, but excluding any of the
foregoing that is (x) issued by any Consolidated Party, (y) subject to any
pledge, negative pledge, Lien or control agreement (excluding statutory Liens in
favor of any depositary bank or securities intermediary where same are
maintained) or (z) held by a Person other than a Consolidated Party as a deposit
or security for Contractual Obligations.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a term loan under an Incremental Term Loan
Facility.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each joinder agreement delivered pursuant to Section 6.12,
each Note, each Issuer Document, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.15 of this Agreement,
each Fee Letter and the Guaranty.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Parent Borrower.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Acquisition” means any acquisition by a Consolidated Party in which
the assets acquired exceed 10% of Consolidated Total Asset Value as of the last
day of the then most recently ended fiscal quarter of the Parent for which
financial statements are publicly available.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities or
financial condition of the Parent and its Subsidiaries, taken as a whole; (b) a
material adverse effect on the rights and remedies, taken as a whole, of the
Administrative Agent or any Lender under the Loan Documents, or of the ability
of the Loan Parties taken as a whole to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the validity or enforceability
of any Loan Document.
“Material Contract” means, with respect to any Person, (i) the KWI Note
Indentures and (ii) any other agreement (other than a Loan Document), contract
or instrument to which any Person is a party or by which any Person or any of
its properties is bound, the termination of which, or the failure of any party
thereto to perform its obligations thereunder, could reasonably be expected to
have a Material Adverse Effect.
“Maturity Date” means, as applicable, the Revolver Maturity Date then in effect
and/or with respect to any Incremental Term Loan Facility, subject to Section
2.14(a), the date set forth in the


29

--------------------------------------------------------------------------------





applicable Incremental Term Loan Facility Documents as the “Maturity Date” for
such Incremental Term Loan Facility or, if the applicable Incremental Term Loan
Facility Documents fail to specify a “Maturity Date”, the latest Maturity Date
(giving effect to any available extension options) of any then existing
Facility; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers in their
sole discretion (but in no event shall such amount be less than 100% of the
Obligations for which such Cash Collateral is being provided without the consent
of the Required Lenders).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Consolidated Party or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.
“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person as security for the Obligations; provided, however, that an
agreement that establishes a maximum ratio of unsecured debt to unencumbered
assets, or of secured debt to total assets, or that otherwise conditions a
Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a “Negative Pledge” for purposes of
this Agreement.
“New Lender Joinder Agreement” has the meaning specified in Section 2.14(c).
“New Subsidiary” has the meaning specified in Section 6.12(a)(i).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders, all Lenders
of a Facility or all affected Lenders in accordance with the terms of Section
10.01 and (ii) has been approved by the Required Lenders, the Required
Incremental Term Loan Facility Lenders or the Required Revolving Lenders, as
applicable.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


30

--------------------------------------------------------------------------------





“Non-Group Secured Indebtedness” means Indebtedness of any Person that is
secured by a Lien on any asset (including without limitation any Equity
Interest) owned or ground leased by an Unconsolidated Affiliate.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Recourse Indebtedness” means, with respect to a Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person personally for repayment, other than to the extent of any
security therefor or pursuant to Customary Non-Recourse Carve-Outs, (b) if such
Person is a Single Asset Entity, any Indebtedness of such Person, or (c) if such
Person is a Single Asset Holding Company, any Indebtedness of such Single Asset
Holding Company resulting from a Guarantee of, or lien securing, Indebtedness of
a Single Asset Entity that is a subsidiary of such Single Asset Holding Company,
so long as, in each case, either (i) the holder of such Indebtedness may not
look to such Single Asset Holding Company personally for repayment, other than
to the Equity Interests held by such Single Asset Holding Company in such Single
Asset Entity or pursuant to Customary Non-Recourse Carve-Outs or (ii) such
Single Asset Holding Company has no assets other than Equity Interests in such
Single Asset Entity and Cash and Cash Equivalents and other assets of nominal
value incidental to the ownership of such Single Asset Entity.
“Note” means a Revolving Note or a promissory note made by a Borrower in favor
of a Lender under an Incremental Term Loan Facility evidencing the Loans made by
such Lender to such Borrower under such Incremental Term Loan Facility in a form
agreed among the Parent Borrower and the Administrative Agent, as the context
requires.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Parent Borrower.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Lender Hedge Agreement,
in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of the Loan Parties to reimburse any
amount in respect of any of the foregoing that the Administrative Agent or any
Lender, in each case in its sole discretion, may elect to pay or advance on
behalf of the Loan Parties.


31

--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Arrangement” means, with respect to any Person as of any date
of determination thereof, liabilities and obligations of such Person in respect
of “off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of
Regulation S-K promulgated under the Securities Act) which such Person would be
required to disclose in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of the report on Form 10 Q or Form
10 K (or their equivalents) to be filed with the SEC.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Notes” means the “Notes” as defined in the Existing KWI Credit
Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans occurring on such date; (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Parent Borrower of Unreimbursed Amounts; and (c) with respect to the Loans under
any Incremental Term Loan Facility on any date, the aggregate outstanding
principal amount thereof on such date after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.


32

--------------------------------------------------------------------------------





“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, in accordance with banking industry rules on interbank compensation, and
(b) with respect to any amount denominated in an Alternative Currency, the rate
of interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.  
“Ownership Share” means, with respect to any Person, the ownership interest
(calculated as a percentage) in such Person owned by another Person, either
directly or through one or more Wholly-Owned Subsidiaries, determined in
accordance with the applicable provisions of the Organization Documents of such
Person (excluding any promote or similar interests).
“Parent” has the meaning specified in the introductory paragraph hereto.
“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PATRIOT Act” has the meaning specified in Section 10.18.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (excluding a
Multiemployer Plan) that is maintained or is contributed to by a Consolidated
Party or any ERISA Affiliate and is either covered by Title IV of ERISA or is
subject to the minimum funding standards under Section 412 of the Code.
“Permitted Holders” means (a) William J. McMorrow, (b) any Person both the
Equity Interests and the Equity Interests of such Person entitled to vote for
members of the board of directors or equivalent governing body of which (or in
the case of a trust, the beneficial interests of which) are majority owned by
William J. McMorrow or a family member of William J. McMorrow, and


33

--------------------------------------------------------------------------------





(c) any family member of William J. McMorrow, or the estate or heirs of William
J. McMorrow or any of his family members.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by any Consolidated Party for the
benefit of its employees or any such Plan to which any Consolidated Party is
required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Property” means, as to any Person, any parcel of real property (whether owned
in fee or subject to a lease), together with any building, facility, structure,
equipment or other improvement or asset located on such parcel of real property,
in each case owned or leased by such Person. Unless otherwise specified, all
references herein to a “Property” or to “Properties” shall refer to a Property
or Properties owned or ground leased, as applicable, by a Consolidated Party.
“Proposed Currency” has the meaning specified in Section 1.08(a).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Non-Recourse
Carve-Outs shall not, by itself, cause such Indebtedness to be characterized as
Recourse Indebtedness.
“Register” has the meaning specified in Section 10.06(c).
“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.


34

--------------------------------------------------------------------------------





“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Consolidated Parties” means at any time the Consolidated Parties other
than any member of the KWE Group that is not a Loan Party at such time.
“Required Incremental Term Loan Facility Lenders” means, at any time, with
respect to any Incremental Term Loan Facility, Lenders holding more than 50% of
the Outstanding Amount of Loans under such Incremental Term Loan Facility on
such date; provided that the portion of such Incremental Term Loan Facility held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Incremental Term Loan Facility Lenders.
“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and each Lender’s risk
participation in any Revolving Loans pursuant to clause (i) of Section 1.08(c)
being deemed “held” by such Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided further that the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Revolving Lender
shall be deemed to be held by the Revolving Lender that is the L/C Issuer with
respect to such Unreimbursed Amounts in making such determination.
“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Credit Exposures representing more than 50% of the Total Revolving
Credit Exposures of all Revolving Lenders; provided that the Total Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Revolving Lenders at any time; provided further that the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Revolving Lender
shall be deemed to be held by the Revolving Lender that is the L/C Issuer with
respect to such Unreimbursed Amounts in making such determination.


35

--------------------------------------------------------------------------------





“Required Subsidiary Guarantor” means, at any time, (a) each Wholly-Owned
Domestic Subsidiary (other than the Parent Borrower) that is not at such time an
Excluded Subsidiary, (b) to the extent it is not an Excluded Subsidiary pursuant
to clause (c) of such definition, KWE, (c) each Wholly-Owned Subsidiary of KWE
that is a borrower or guarantor of, or otherwise has a payment obligation under,
(i) Indebtedness evidenced by notes or bonds issued pursuant to any KWI Note
Indenture and/or (ii) any Unsecured Indebtedness of the Parent or any Domestic
Subsidiary (excluding Indebtedness evidenced by notes or bonds issued pursuant
to any KWI Note Indenture and Indebtedness incurred under the Facilities), in
the case of each of clause (i) and clause (ii), that is not at such time an
Excluded Subsidiary.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any subsidiary thereof, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to such Person’s stockholders, partners
or members (or the equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by an L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or an L/C Issuer shall determine or the Required Lenders
shall require.  
“Revolver Maturity Date” means (a) initially, the Initial Revolver Maturity
Date, (b) if the Initial Revolver Maturity Date is extended pursuant to Section
2.13, the Extended Revolver Maturity


36

--------------------------------------------------------------------------------





Date and (c) if the Extended Revolver Maturity Date is extended pursuant to
Section 2.13, the Final Revolver Maturity Date; provided, however, that, in each
case, if such date is not a Business Day, the Revolver Maturity Date shall be
the next preceding Business Day.
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Revolving Loans,
having the same Interest Period made by each of the Revolving Lenders pursuant
to Section 2.01.
“Revolving Credit Commitment” means, as to each Revolving Lender, its obligation
to (a) make Revolving Loans to the Borrowers pursuant to Section 2.01 and (b)
purchase participations in L/C Obligations, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption or New Lender
Joinder Agreement pursuant to which such Revolving Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate Outstanding Amount at such time of its Revolving Loans (with the
aggregate amount of each Revolving Lender’s risk participation in any Revolving
Loans pursuant to clause (i) of Section 1.08(c) being deemed “held” by such
Revolving Lender for purposes of this definition) and such Revolving Lender’s
participation in L/C Obligations at such time.
“Revolving Credit Facility” means, at any time, the Aggregate Revolving
Commitments at such time. On the Closing Date, the amount of the Revolving
Credit Facility is $500,000,000.
“Revolving Lender” means, at any time, any Lender that has a Revolving Credit
Commitment at such time.
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Note” means a promissory note made by a Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender to
such Borrower, substantially in the form of Exhibit B.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other sanctions
authority having jurisdiction over the Consolidated Parties.
“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).


37

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.
“Single Asset Entity” means a Person (other than an individual) that (a) only
owns, or ground leases pursuant to a ground lease, a Property and/or Cash and
Cash Equivalents and other assets of nominal value incidental to such Person’s
ownership of such Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more other Single Asset
Entities and (ii) cash or cash equivalents and other assets of nominal value
incidental to such Person’s ownership of the other Single Asset Entities, such
Person shall also be deemed to be a Single Asset Entity for purposes hereof
(such an entity, a “Single Asset Holding Company”).
“Single Asset Holding Company” has the meaning specified in the definition of
Single Asset Entity.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Solvency Certificate” means a solvency certificate substantially in the form of
Exhibit G.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


38

--------------------------------------------------------------------------------





“Specified Jurisdictions” means Northern Ireland, Wales, Guernsey, Jersey,
France, Germany, Portugal, Italy, Spain, or Netherlands (or any other nation
that is a member state of the European Union in which the Consolidated Parties
are permitted to invest based on the prior approval of the Administrative Agent
and the Required Lenders).
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.  
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent.
“Subsidiary Guarantor” means, at any time, a Required Subsidiary Guarantor that
at such time is a party to the Guaranty.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement,


39

--------------------------------------------------------------------------------





together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means JPMorgan Chase, in its capacity as syndication agent
under any of the Loan Documents.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property, in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Termination Letter” has the meaning specified in Section 2.17(f).


40

--------------------------------------------------------------------------------





“Total Revolving Credit Exposure” means, as to any Revolving Lender at any time,
the unused Revolving Credit Commitments and Revolving Credit Exposure of such
Revolving Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unconsolidated Affiliates” means at any date, any Person (a) in which a
Consolidated Party, directly or indirectly, holds an Equity Interest, which
investment is accounted for in the consolidated financial statements of the
Consolidated Group on an equity basis of accounting and (b) whose financial
results are not consolidated with the financial results of the Consolidated
Group under GAAP.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Cash Amount” means, as of any date of determination, an amount
equal to the greater of (a) (i) the aggregate amount of Cash and Cash
Equivalents of the Consolidated Group on such date that are not subject to any
negative pledge, Lien or control agreement (excluding statutory Liens in favor
of any depositary bank where any such cash is maintained), minus
(ii) $40,000,000 and (b) $0.
“Unsecured Indebtedness” means, at any time, for any Person, Indebtedness of
such Person that is not Consolidated Secured Indebtedness or Non-Recourse
Indebtedness.


41

--------------------------------------------------------------------------------





“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wholly-Owned Domestic Subsidiary” means a Wholly-Owned Subsidiary of the Parent
organized under the laws of the United States or any state thereof.
“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled, directly
or indirectly, by such Person.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendment and restatements, supplements or
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
permitted successors and assigns, (iii) the words “hereto,” “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise


42

--------------------------------------------------------------------------------





specified, refer to such law, rule or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a Division as if it were a merger, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any Division Successor shall
constitute a separate Person hereunder (and each Division of any Person that is
a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial calculations
(including financial ratios and financial covenant calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Parent Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Parent Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Parent Borrower and the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Parent Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding


43

--------------------------------------------------------------------------------





any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

1.04    Rounding. Any financial ratios required to be maintained pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the applicable L/C Issuer, as applicable, shall determine the Spot Rates as of
each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and Outstanding Amounts denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Issuer, as applicable.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.08    Additional Alternative Currencies. (a) The Parent Borrower may from time
to time request that Eurocurrency Rate Revolving Loans be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars (each a “Proposed Currency”). In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Revolving Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable L/C Issuer(s).
(a)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion and, in the case of any such request pertaining to Letters of
Credit, the L/C Issuers, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Lender of any such request; and in the case
of any such request pertaining to Letters of Credit, the Administrative Agent
shall promptly notify each L/C Issuer thereof. Each Revolving Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or each L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Revolving Loans or the issuance of Letters of
Credit, as the case may be, in the Proposed Currency. Any failure by a Revolving
Lender or an L/C Issuer, as the case may be, to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
notification by such Revolving Lender or such L/C Issuer that it refuses to make
Eurocurrency Rate Revolving Loans or issue Letters of Credit, as applicable, in
the Proposed Currency. Any Revolving Lender that notifies, or is deemed to have
notified, the Administrative Agent that it refuses to make Eurocurrency Rate
Revolving Loans in a Proposed Currency hereinafter an “AC Declining Lender” with
respect to such Proposed Currency.
(b)    A Proposed Currency shall be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Revolving
Loans only if the Administrative Agent and all of the Revolving Lenders consent
to making Eurocurrency Rate Revolving Loans in such Proposed Currency; provided
that if the Administrative Agent and some, but not all, of the Revolving Lenders
consent to making Eurocurrency Rate Revolving Loans in such Proposed Currency
and either (i) sufficient Revolving Lenders are willing to make Revolving Loans
in the Proposed Currency in excess of their Applicable Percentages (each an “AC
Fronting Lender”), then such Proposed Currency shall be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Rate Revolving Loans and each AC Declining Lender shall be deemed
to have purchased a risk participation in each Revolving Loan denominated in
such Alternative Currency in an amount determined in accordance with such AC
Declining Lender’s Applicable Percentage of such Revolving Loan or (ii) such
consenting Revolving Lenders agree to create a separate tranche for the making
of Revolving Loans in such Proposed Currency, then such Proposed Currency shall
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Borrowings of Eurocurrency Rate Revolving Loans in such tranche.
(c)    If the Administrative Agent and one or more L/C Issuers consent to the
issuance of Letters of Credit in a Proposed Currency, the Administrative Agent
shall so notify the Parent Borrower and such Proposed Currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any Letter of Credit issuances by the consenting L/C Issuer(s).
(d)    If any amendment to this Agreement is reasonably requested to give effect
to or to evidence the fronting and risk participations or tranche established
with respect to any Revolving Loans in an Alternative Currency approved pursuant
to this Section 1.08, then such amendment shall be effective if executed by the
Loan Parties, each Lender with a commitment to make Revolving Loans in such
additional Alternative Currency and the Administrative Agent.

1.09    Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(a)    Each provision of this Agreement shall be subject to such changes of
construction as the Administrative Agent may from time to time reasonably
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(b)    Each provision of this Agreement also shall be subject to such changes of
construction as the Administrative Agent may from time to time reasonably
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.10    Deliveries. Unless otherwise specified herein, whenever any document,
agreement or other item (but not, for the avoidance of doubt, any payment) is
required by any Loan Document to be delivered on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day.

1.11    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make revolving credit loans (each such
loan, a “Revolving Loan”) to the Borrowers in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding
Amount of all Revolving Loans and L/C Obligations denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit. Within the limits
of each Revolving Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Borrowers may borrow under this Section 2.01,
prepay under Section 2.04, and reborrow under this Section 2.01. Revolving Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Parent
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days (or, in the case of any Borrowing to be
made on the Closing Date, two Business Days) prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Parent Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
12:00 noon (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:00 noon, (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify the Parent Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Appropriate Lenders.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c), each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice shall specify (i) whether the Parent Borrower is requesting a Borrowing,
a conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii)  the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
and Class of Loans to be borrowed or continued or to which existing Loans are to
be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) if applicable, the currency of the Loans to be borrowed,
and (vii) if applicable, the Designated Borrower. If the Parent Borrower fails
to specify a currency in a Loan Notice requesting a Revolving Borrowing, then
the Revolving Loans so requested shall be made in Dollars. If the Parent
Borrower fails to specify a Type of Loan in a Loan Notice or if the Parent
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Parent Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Loan and reborrowed in
the other currency.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Parent Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans or continuation of Loans denominated in
a currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Borrowing, each Appropriate Lender shall make the
amount of its applicable Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 2:00 p.m. in the case of any Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Loan in an Alternative Currency, in each case on the Business Day specified
in the applicable Loan Notice. Upon satisfaction or waiver of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Parent Borrower or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Parent Borrower; provided, however, that if, on the date the Loan Notice
with respect to such Borrowing denominated in Dollars is given by the Parent
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the applicable Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(d)    The Administrative Agent shall promptly notify the Parent Borrower and
the Appropriate Lenders of the interest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such interest rate.
(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect with respect to all Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Parent Borrower, the Administrative Agent, and such
Lender.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Parent Borrower or its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Parent Borrower or its Subsidiaries and any
drawings thereunder; provided that (x) each L/C Issuer may issue any such Letter
of Credit itself or through one of its designated Affiliates or branch offices
and (y) after giving effect to any L/C Credit Extension with respect to any
Letter of Credit, (I) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (II) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Credit Commitment, (III) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit and (IV) the aggregate Outstanding Amount of all L/C Obligations and
Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit; provided further that, subject to the foregoing,
the Parent Borrower shall have the right to select the L/C Issuer for each
Letter of Credit; provided, however, that all requests for Letters of Credit
denominated in an Alternative Currency shall, in the first instance, be directed
to Bank of America, and, if Bank of America declines to issue a Letter of Credit
denominated in an Alternative Currency, the Parent Borrower may then deliver a
request for such Letter of Credit denominated in an Alternative Currency to
another L/C Issuer; provided further that there shall not be more than one
Letter of Credit Issuer, in addition to Bank of America, with Letters of Credit
outstanding in an Alternative Currency at any time. Each request by the Parent
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Parent Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Parent Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Parent Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue, amend or renew any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension or renewal, unless the Required Lenders have approved such expiry
date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
first anniversary of the Revolver Maturity Date.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Parent
Borrower or such Revolving Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;
(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(H)    after giving effect to any L/C Credit Extension with respect to such
Letter of Credit, the L/C Obligations with respect to all Letters of Credit
issued by such L/C Issuer would exceed such L/C Issuer’s L/C Commitment;
provided that, subject to the limitations set forth in clause (y) of the first
proviso to the first sentence of Section 2.03(a)(i), any L/C Issuer in its sole
discretion may issue Letters of Credit in excess of its L/C Commitment.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be, by
a single L/C Issuer selected by the Parent Borrower upon the request of the
Parent Borrower delivered to such L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Parent Borrower. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by such L/C
Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 12:00 noon at least three
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, the Parent Borrower shall furnish to the applicable L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Parent Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless an L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Parent Borrower
(or the applicable Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit and the obligations related thereto in an
amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If the Parent Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by an L/C Issuer, the Parent Borrower shall not be required to make a
specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the first anniversary of the Revolver Maturity Date; provided,
however, that no L/C Issuer shall permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Lender or the Parent Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.
(iv)    If the Parent Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by an L/C
Issuer, the Parent Borrower shall not be required to make a specific request to
such L/C Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter
of Credit has been issued, except as provided in the following sentence, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to reinstate all or a portion of the stated amount thereof
in accordance with the provisions of such Letter of Credit. Notwithstanding the
foregoing, if such Auto-Reinstatement Letter of Credit permits the applicable
L/C Issuer to decline to reinstate all or any portion of the stated amount
thereof after a drawing thereunder by giving notice of such non-reinstatement
within a specified number of days after such drawing (the “Non-Reinstatement
Deadline”), such L/C Issuer shall not permit such reinstatement if it has
received a notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Reinstatement Deadline (A) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such reinstatement or (B) from the Administrative Agent, any Revolving
Lender or the Parent Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause) and, in each case,
directing such L/C Issuer not to permit such reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Parent Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Parent Borrower and the Administrative Agent thereof (such notification
provided by such L/C Issuer to the Parent Borrower and the Administrative Agent
being referred to herein as an “L/C Draw Notice”). In the case of a Letter of
Credit denominated in an Alternative Currency, the Parent Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in its L/C Draw Notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Parent Borrower shall have
notified such L/C Issuer promptly following receipt of the L/C Draw Notice that
the Parent Borrower will reimburse such L/C Issuer in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable L/C Issuer shall notify
the Parent Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the preceding two sentences and (B) the Dollar amount paid by the Parent
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Parent
Borrower agrees, as a separate and independent obligation, to indemnify the
applicable L/C Issuer for the loss resulting from its inability on that date to
purchase the Alternative Currency in the full amount of the drawing. If an L/C
Draw Notice with respect to a Letter of Credit is received by the Parent
Borrower (x) on or prior to 11:00 a.m. on the date of any payment by the
applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars or
the Applicable Time on the date of any payment by the applicable L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date a payment is made by an L/C Issuer under a Letter of Credit being referred
to herein as an “Honor Date”), then, not later than 3:00 p.m. on the Honor Date
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the Honor Date under a Letter of Credit to be reimbursed in an Alternative
Currency, the Parent Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in the
applicable currency or (y) after 11:00 a.m. on the Honor Date under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the Honor Date
under a Letter of Credit to be reimbursed in an Alternative Currency, then, not
later than 3:00 p.m. on the first Business Day following the Honor Date, the
Parent Borrower shall reimburse such L/C Issuer through the Administrative Agent
in an amount equal to the amount of such drawing (such date on which the Parent
Borrower, pursuant to clauses (x) and (y) of this sentence, are required to
reimburse an L/C Issuer for a drawing under a Letter of Credit is referred to
herein as the “L/C Reimbursement Date”); provided, however, that if the L/C
Reimbursement Date for a drawing under a Letter of Credit is the Business Day
following the Honor Date pursuant to clause (y) of this sentence, the
Unreimbursed Amount shall accrue interest from and including the Honor Date
until such time as the applicable L/C Issuer is reimbursed in full therefor
(whether through payment by the Parent Borrower and/or through a Revolving Loan
or L/C Borrowing made in accordance with paragraph (ii) or (iii) of this Section
2.03(c)) at a rate equal to (A) for the period from and including the Honor Date
to but excluding the first Business Day to occur thereafter, the rate of
interest then applicable to a Revolving Loan that is a Base Rate Revolving Loan
and (B) thereafter, at the Default Rate applicable to a Revolving Loan that is a
Base Rate Revolving Loan. Interest accruing on the Unreimbursed Amount pursuant
to the proviso to the immediately preceding sentence shall be payable by the
Parent Borrower promptly to the Administrative Agent, solely for the account of
the applicable L/C Issuer. If the Parent Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Lender’s Applicable Percentage
thereof. In such event, the Parent Borrower shall be deemed to have requested a
Borrowing of Base Rate Revolving Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Parent Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Parent Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
such L/C Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Parent Borrower, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Parent Borrower
of a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Parent Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Revolving Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Lender’s
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Parent Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Lender its Applicable Percentage thereof in Dollars
and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Parent Borrower to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Parent Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the applicable L/C Issuer of any requirement that exists for
such L/C Issuer’s protection and not the protection of the Parent Borrower or
any waiver by the applicable L/C Issuer which does not in fact materially
prejudice the Parent Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the applicable L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Parent Borrower or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Parent or any
Subsidiary.
The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will promptly notify the applicable L/C Issuer. The Parent
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of L/C Issuer. Each Revolving Lender and the Parent Borrower agree
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable to any Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Lenders
or the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Parent Borrower hereby assumes
all risks of the acts or omissions of any beneficiary or transferee with respect
to its use of any Letter of Credit; provided, however, that this assumption is
not intended to, and shall not, preclude the Parent Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuers, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Parent
Borrower may have a claim against an L/C Issuer, and an L/C Issuer may be liable
to the Parent Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Parent Borrower
that are determined by a court of competent jurisdiction by final and
non-appealable judgment to have been caused by such L/C Issuer’s willful
misconduct or gross negligence. In furtherance and not in limitation of the
foregoing, any L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. An L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Parent Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), the rules of the ISP shall apply to each Letter of
Credit. Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Parent Borrower for, and such L/C Issuer’s rights and remedies against the
Parent Borrower shall not be impaired by, any action or inaction of such L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such L/C Issuer or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Parent Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance,
subject to Section 2.16, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day of each January, April, July and
October, commencing with the first such date to occur after the issuance of such
Letter of Credit, on the expiry date of such Letter of Credit and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, (i) while any Event of Default arising under Section
8.01(a)(i), (f) or (g) exists, and (ii) upon the request of the Required
Revolving Lenders, while any Event of Default exists (other than as set forth in
clause (i)), all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Parent Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it, in an
amount equal to a rate per annum of 0.125% computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit, payable on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
first Business Day of each January, April, July and October in respect of the
most recently ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the expiration date for such Letter of Credit and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Parent Borrower
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary of the Parent Borrower, the Parent
Borrower shall be obligated to reimburse the applicable L/C Issuer hereunder for
any and all drawings under such Letter of Credit. The Parent Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to the benefit of the Parent Borrower, and that the Parent
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(l)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent with written reports from time to time, as follows:
(i)    Within one Business Day after such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, a written report that includes the date
of such issuance, amendment, renewal, increase or extension and the stated
amount and currency of the applicable Letters of Credit after giving effect to
such issuance, amendment, renewal or extension (and whether the amounts thereof
shall have changed);
(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, a written report that includes the date and amount of
such payment;
(iii)    on any Business Day on which any Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, a written report that includes the date of such failure and the
amount of such payment;
(iv)    on any other Business Day, a written report that includes such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer;
(v)    on the second Business Day of each calendar month in which a Letter of
Credit issued by such L/C Issuer and denominated in an Alternative Currency is
outstanding, a written report that includes the Dollar Equivalent of each such
Letter of Credit;
(vi)     not later than 9:00 a.m. two Business Days prior to the end of each
fiscal quarter, a written report that includes all outstanding Letters of Credit
issued by such L/C Issuer and all activities with respect thereto during such
fiscal quarter.

2.04    Prepayments.
(a)    The Borrowers may, upon notice from the Parent Borrower to the
Administrative Agent pursuant to delivery of a Notice of Loan Prepayment, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 noon (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(B) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies and (C) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $250,000 in excess
thereof and (iv) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each Notice of Loan Prepayment shall specify the date and amount of such
prepayment and the Type(s) and Class of Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) and currency of such Loans.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each Notice of Loan Prepayment, and of the amount of such Appropriate
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Parent Borrower, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that a Notice of Loan Prepayment delivered by the
Parent Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the closing of another transaction, the proceeds
of which will be used to prepay any outstanding Obligations, in which case such
prepayment may be conditional upon the effectiveness of such other credit
facilities or the closing of such other transaction. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.16, each such prepayment shall be applied to
the Loans of the Appropriate Lenders in accordance with their respective
Applicable Percentages.
(b)    If for any reason the Total Revolving Outstandings at any time exceed an
amount equal to 105% of the Aggregate Revolving Commitments then in effect, the
Borrowers shall immediately prepay Revolving Loans and/or the Parent Borrower
shall Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to reduce the Total Revolving Outstandings as of such date of payment to an
amount not to exceed 100% of the Aggregate Revolving Commitments then in effect;
provided, however, that, subject to Section 2.15(a), the Parent Borrower shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.04(b) unless after the prepayment in full of the Revolving Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect. The Administrative Agent may, at any time and from time to time after
the initial deposit of such Cash Collateral, request that additional Cash
Collateral in an amount not to exceed 105% of the outstanding L/C Obligations be
provided in order to protect against the results of exchange rate fluctuations.
(c)    If for any reason the aggregate Outstanding Amount of all Revolving Loans
and L/C Obligations denominated in Alternative Currencies at any time exceeds an
amount equal to 105% of the Alternative Currency Sublimit then in effect, then,
within two Business Days the Borrowers shall prepay Revolving Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

2.05    Termination or Reduction of Revolving Commitments. The Parent Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments, in each case, in whole or in part, without penalty; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon three Business Days prior to the date of termination or reduction (it
being understood that such notice may state that the termination or reduction of
the Aggregate Revolving Commitments is conditioned upon the effectiveness of
other credit facilities or the closing of another transaction, the proceeds of
which will be used to prepay any outstanding Obligations, in which case such
termination or reduction may be conditional upon the effectiveness of such other
credit facilities or the closing of such other transaction), (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Parent Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, (x) the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (y) the
Outstanding Amount of L/C Obligations would exceed the Letter of Credit Sublimit
or (z) the aggregate Outstanding Amount of all L/C Obligations and Revolving
Loans denominated in Alternative Currencies would exceed the Alternative
Currency Sublimit. The Administrative Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Revolving
Commitments. The amount of any such Aggregate Revolving Commitments reduction
shall not be applied to the Alternative Currency Sublimit or the Letter of
Credit Sublimit (except as otherwise provided in such definitions) unless
otherwise specified by the Parent Borrower. Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Credit Commitment of
each Revolving Lender according to its Applicable Percentage. All fees accrued
until the effective date of any termination of the Aggregate Revolving
Commitments shall be paid on the effective date of such termination.

2.06    Repayment of Loans.
(a)    Revolving Loans. Each Borrower shall repay to the Revolving Lenders on
the Revolver Maturity Date the aggregate principal amount of all Revolving Loans
made to such Borrower outstanding on such date.
(b)    Incremental Term Loan Facility Loans. Each Borrower shall repay to the
Lenders holding Loans of any Incremental Term Loan Facility on the Maturity Date
for such Incremental Term Loan Facility the aggregate principal amount of all
Loans of such Incremental Term Loan Facility made to such Borrower outstanding
on such date.

2.07    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (i)    While any Event of Default arising under Section 8.01(a)(i)¸ (f)
or (g) exists the principal amount of all outstanding Obligations hereunder
shall bear interest at a fluctuating interest rate per annum at all times equal
to the Default Rate to the fullest extent permitted by applicable Laws.
(i)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clause (b)(i) above), the Borrowers shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.08    Fees. In addition to certain fees described in Section 2.03(h) and (i)
and in Sections 2.13 and 2.14:
(a)    Revolving Credit Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Aggregate Revolving Commitments
exceeds the sum of (i) the Outstanding Amount of Revolving Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.16. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day of each January, April, July and October,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.
(b)    Other Fees. The Parent Borrower shall pay to the Arrangers and the
Administrative Agent, for their own respective accounts fees and for the
Lenders, as applicable, such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

2.09    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. For the avoidance of doubt, the calculation of the
applicable interest rate with respect to all Loans made in any Non-LIBOR Quoted
Currency shall be determined in accordance with market practice.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Parent Borrower
or the Lenders determine that (i) the Consolidated Leverage Ratio as calculated
by the Parent Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuers, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.07(b) or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of all Commitments hereunder and the
repayment of all other Obligations hereunder for one calendar year.

2.10    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The Administrative Agent shall
maintain the Register in accordance with Section 10.06(c). The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the Register, the Register shall
control in the absence of manifest error. Upon the request of any Lender to the
Parent Borrower made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) one or
more Notes, which shall evidence such Lender’s Loans to the Borrowers in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.10(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

2.11    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by any Loan Party shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by any Loan Party hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Lenders
to which such payment is owed, at the applicable Administrative Agent’s Office
in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Loan Party is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, such Loan Party shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Loan Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to such Loans.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or such L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Appropriate Lender or such
L/C Issuer, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Parent Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of any such Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of any Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to the Parent Borrower or any Affiliate thereof (as to
which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13    Extension of Revolver Maturity Dates.
(a)    Requests for Extension. The Parent Borrower may, by written notice to the
Administrative Agent (each such notice, a “Revolver Extension Notice”) (i) at
least 30 days prior to the Initial Revolver Maturity Date, but no more than 120
days prior to the Initial Revolver Maturity Date, request that the Revolving
Lenders extend the Revolver Maturity Date from the Initial Revolver Maturity
Date to the Extended Revolver Maturity Date and (ii) at least 30 days prior to
the Extended Revolver Maturity Date, but no more than 120 days prior to the
Extended Revolver Maturity Date, request that the Revolving Lenders extend the
Revolver Maturity Date from the Extended Revolver Maturity Date to the Final
Revolver Maturity Date.
(b)    Conditions to Effectiveness of Extensions. As conditions precedent to the
effectiveness of each such extension of the Revolver Maturity Date, each of the
following requirements shall be satisfied or waived on or prior to the Initial
Revolver Maturity Date or the Extended Revolver Maturity Date, as applicable, as
determined in good faith by the Administrative Agent (in each case, the first
date on which such conditions precedent are satisfied or waived, an “Extension
Effective Date”):
(i)    On the date of the applicable Revolver Extension Notice, and both
immediately before and immediately after giving effect to such extension of the
Revolver Maturity Date, no Default shall have occurred and be continuing;
(ii)    The Borrowers shall have paid or caused to be paid to the Administrative
Agent, for the pro rata benefit of the Appropriate Lenders based on their
respective Applicable Percentages as of the applicable Extension Effective Date,
an extension fee in an amount equal to 0.0625% multiplied by the amount of the
Aggregate Revolving Commitments as in effect on such Extension Effective Date,
it being agreed that such extension fee shall be fully earned when paid and
shall not be refundable for any reason;
(iii)    The Administrative Agent shall have received a certificate of the
Parent dated as of the applicable Extension Effective Date signed by a
Responsible Officer of the Parent (i) (x) certifying and attaching the
resolutions adopted by each Loan Party approving or consenting to such extension
or (y) certifying that, as of such Extension Effective Date, the resolutions
delivered to the Administrative Agent and the Lenders on the Closing Date (which
resolutions include approval for an extension of the Revolver Maturity Date for
a period that is not less than an additional twelve (12) months from the Initial
Revolver Maturity Date) are and remain in full force and effect and have not
been modified, rescinded or superseded since the date of adoption and (ii)
certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
applicable Extension Effective Date, except (x) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(y) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (x)) after giving effect to such qualification
and (z) for purposes of this Section 2.13, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, and (B) no Default exists; and
(iv)    The Borrowers and the other Loan Parties shall have delivered to the
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, reaffirmations of the Guaranty, executed by the Loan Parties party
thereto.
(c)    Extension Effectiveness. The Revolver Maturity Date shall be extended,
effective as of the applicable Extension Effective Date.
(d)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.

2.14    Increase in Facilities.
(a)    Request for Increase. Upon written notice to the Administrative Agent,
the Parent Borrower may from time to time, request an increase in the aggregate
amount of the Facilities to an amount not exceeding $1,000,000,000 in the
aggregate after giving effect to such increase by requesting an increase in the
Revolving Credit Facility (each such increase, an “Incremental Revolving
Increase”) or establishing a new (or increasing an existing) tranche of pari
passu term loans (each such tranche, an “Incremental Term Loan Facility”, it
being understood that an increase of an existing tranche does not create a
separate Incremental Term Loan Facility; each Incremental Term Loan Facility and
Incremental Revolving Increase are collectively referred to as “Incremental
Facilities”); provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000 or any lesser amount if such amount represents all
remaining availability under the aggregate limit in respect of the increases set
forth above (or such lesser amount as the Parent Borrower and the Administrative
Agent may agree), (ii) all Incremental Revolving Increases shall be on the same
terms as the Revolving Credit Facility, (iii) each Incremental Term Loan
Facility shall, subject to clause (ii)(y) of the second proviso to
Section 10.01, be on terms agreed to by the Parent Borrower and the Lenders
providing such Incremental Term Loan Facility, provided, that if the terms of
such Incremental Term Loan Facility (other than final maturity) are not the same
as the terms of a then existing Incremental Term Loan Facility, the
administrative, technical and operational provisions of such new Incremental
Term Loan Facility shall be on terms reasonably acceptable to the Administrative
Agent, and (iv) the conditions to the making of a Credit Extension set forth in
Section 4.02 (other than Section 4.02(c)) shall be satisfied or waived. At the
time of sending such notice, the Parent Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Credit Commitment or make term loans under the Incremental Term Loan Facility,
as applicable, and, if so, whether by an amount equal to, greater than, or less
than its Applicable Percentage of such requested increase or requested
Incremental Facility. Any Lender not responding within such time period shall be
deemed to have declined to increase its Revolving Commitment or make term loans
under the Incremental Term Loan Facility, as applicable.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Parent Borrower and each Lender of the
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase and subject to the approval of the Administrative Agent
(not to be unreasonably withheld or delayed) and, in the case of an Incremental
Revolving Increase, each L/C Issuer, the Parent Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance reasonably satisfactory to the Administrative Agent (a
“New Lender Joinder Agreement”).
(d)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased or term loans shall be made under any Incremental Term Loan
Facility, as applicable, in accordance with this Section, the Administrative
Agent and the Parent Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Parent Borrower and the applicable Lenders of
the final allocation of such increase and the Increase Effective Date. The
Administrative Agent is authorized and directed to amend and distribute to the
Lenders, including any party becoming a Lender on the Increase Effective Date, a
revised Schedule 2.01 that gives effect to the increase and the allocation among
the Lenders.
(e)    Conditions to Effectiveness of Incremental Facility. As a condition
precedent to such Incremental Facility, (i) the Parent Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (x) (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase
or (2) certifying that, as of such Increase Effective Date, the resolutions
delivered to the Administrative Agent and the Lenders on the Closing Date (which
resolutions include approval to increase the aggregate amount of the Facilities
to an amount at least equal to $1,000,000,000) are and remain in full force and
effect and have not been modified, rescinded or superseded since the date of
adoption, and (y) in the case of the Parent Borrower, certifying that on the
Increase Effective Date, immediately before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except (I) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, (II) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such applicable date (including such earlier date
set forth in the foregoing clause (I)) after giving effect to such qualification
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (III) for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and (B) no Default exists, (ii) the
Administrative Agent shall have received (x) a New Lender Joinder Agreement duly
executed by the Parent Borrower and each Eligible Assignee that is becoming a
Lender in connection with such increase, which New Lender Joinder Agreement
shall be acknowledged and consented to in writing by the Administrative Agent
and, in the case of an Incremental Revolving Increase, each L/C Issuer, and (y)
written confirmation from each existing Lender, if any, participating in such
Incremental Facility of the amount by which its Revolving Credit Commitment will
be increased or the amount of term loans to be made by such Lender, as the case
may be, which confirmation shall be acknowledged and consented to in writing by
each L/C Issuer in the case of an Incremental Revolving Increase, (iii) the
Parent Borrower shall pay such fees to the Administrative Agent, for its own
account and for the benefit of the Lenders participating in the increase, as are
agreed mutually at the time and shall have paid the fee required to be paid
pursuant to any Fee Letter in connection therewith and (iv) upon the reasonable
request of any lender who will be a Lender under such Incremental Facility made
at least ten Business Days prior to the Increase Effective Date, the Parent
Borrower shall have provided to such lender, and such lender shall be reasonably
satisfied with, the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation (including a Beneficial Ownership Certification,
if requested), in each case at least five Business Days prior to such Increase
Effective Date. The Borrowers shall provide a Note to any new Lender joining on
the Increase Effective Date, if requested.
(f)    Settlement Procedures. On each Increase Effective Date, promptly
following fulfillment of the conditions set forth in clause (e) of this Section
2.14, the Administrative Agent shall notify the Lenders of the occurrence of the
Incremental Facility effected on such Increase Effective Date and:
(i)    in connection with any Incremental Revolving Increase, the Parent
Borrower prepay any Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Percentages arising from any non-ratable increase in the Revolving
Commitments under this Section 2.14; and
(ii)    in connection with any Incremental Term Loan Facility, each
participating Lender shall, upon satisfaction or waiver of the applicable
conditions set forth in Section 4.02, make a term loan to the applicable
Borrower or Borrowers equal to its allocated portion of such Incremental Term
Loan Facility.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.
(h)    Amendments. If any amendment to this Agreement is reasonably requested to
give effect to or to evidence any addition of Incremental Facilities pursuant to
and in accordance with this Section 2.14, then such amendment shall be effective
if executed by the Loan Parties, each Lender providing such Incremental Facility
and the Administrative Agent.

2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Parent Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Parent Borrower shall
immediately (in the case of clause (iii) above) or within one Business Day (in
all other cases) following any request by the Administrative Agent or any L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). Upon the drawing of any
Letter of Credit for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Laws, to reimburse
the applicable L/C Issuer.
(b)    Grant of Security Interest. The Parent Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Revolving Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.15(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or the L/C Issuers as herein provided (other than Liens of Bank of
America, solely in its capacity as the bank at which a deposit account
containing any such Cash Collateral is maintained and not in its capacity as the
Administrative Agent, arising in the ordinary course of business by virtue of
any contractual, statutory or common law provisions relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with Bank of America), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Parent Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (determined in the case of Cash Collateral provided
pursuant to clause (a)(iv) above, after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of America.
The Parent Borrower shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.04, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
any Defaulting Lender’s participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations required to be secured
pursuant to this Agreement shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuers that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of the Borrowers (including any
interest thereon) shall not be released during the continuance of a Default or
an Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03 during the continuance
of an Event of Default) and (y) the Person providing Cash Collateral and the L/C
Issuers may agree that Cash Collateral shall not be released but instead held to
support future anticipated Fronting Exposure or other obligations.

2.16    Defaulting Lenders.    
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Incremental Term Loan Facility Lenders”, “Required Revolving Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.15; fourth, as the Parent Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or unfunded participation in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Parent Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans or unfunded participations
under this Agreement and (y) Cash Collateralize future Fronting Exposure of the
L/C Issuers’ with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.15;
sixth, to the payment of any amounts owing to the Lenders or the L/C Issuers as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender or any L/C Issuer against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Revolving Lender that is a Defaulting Lender shall be entitled to
receive any fee payable under Section 2.08(a) for any period during which that
Revolving Lender is a Defaulting Lender (and the Borrowers shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).
(B)    Each Defaulting Lender that is a Revolving Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Revolving Lender
is a Defaulting Lender only to the extent allocable to its Applicable Percentage
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.15.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the L/C Issuers the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender to the extent that the
Borrowers have not deposited Cash Collateral for such Fronting Exposure, and
(z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Revolving Lenders that are Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment. Subject to Section 10.21, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral. If the reallocation described in clause (a)(iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under applicable
Law, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent
and, in the case of a Defaulting Lender that is a Revolving Lender, each L/C
Issuer, agree in writing in their sole discretion that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
of each Class of Loans (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.17    Designated Borrowers.
(a)    The Parent Borrower may at any time, upon not less than 15 Business Days’
notice from the Parent Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate any Wholly-Owned Subsidiary of the Parent Borrower (each an “Applicant
Borrower”) as a Designated Borrower to receive Revolving Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice in substantially the
form of Exhibit I (a “Designated Borrower Request and Assumption Agreement”);
provided that the designation of an Applicant Borrower organized under the laws
of a jurisdiction (including political subdivisions thereof) other than the
United States, Scotland, England, Northern Ireland, Wales, Republic of Ireland,
Guernsey, Jersey or Luxembourg as a Designated Borrower shall require the
consent of each Revolving Lender; provided, further that the designation of an
Applicant Borrower organized under the laws of the United States, Scotland,
England, Northern Ireland, Wales, Republic of Ireland, Guernsey, Jersey or
Luxembourg (including political subdivisions thereof) shall require the consent
of each Revolving Lender if any Change in Law adversely affects the legality or
ability of a Revolving Lender to make loans or provide commitments to such
Applicant Borrower or to conduct business in the jurisdiction of organization of
such Applicant Borrower. Upon the effectiveness of any such designation of a
Subsidiary as provided in Section 2.17(c), such Subsidiary shall be a Designated
Borrower and a Borrower entitled to borrow Revolving Loans, subject to the terms
and conditions of this Agreement. The Administrative Agent shall promptly notify
each Lender of each such designation by the Parent Borrower and the identity of
the respective Subsidiary.
(b)    Following the delivery of a Designated Borrower Request and Assumption
Agreement pursuant to Section 2.17(a), if the policies and procedures of the
Administrative Agent or any Lender require it to comply with “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and the Beneficial Ownership Regulation, or similar identification
procedures in connection with the designation of such Applicant Borrower, the
Parent Borrower shall, promptly upon the request of the Administrative Agent or
such Lender, supply such documentation and other evidence as is reasonably
requested by the Administrative Agent or such Lender in order for the
Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable Laws.
(c)    Prior to any Applicant Borrower becoming a Designated Borrower, the
Parent Borrower shall deliver or cause to be delivered all resolutions,
incumbency certificates, opinions of counsel and other documents or information
as the Administrative Agent shall reasonably request. Following receipt by the
Administrative Agent of the items referred to in the prior sentence in forms
reasonably satisfactory to it, the Administrative Agent shall send a notice in
substantially the form of Exhibit J (a “Designated Borrower Notice”) to the
Parent Borrower and the Lenders specifying the effective date upon which the
Applicant Borrower shall constitute a Designated Borrower for purposes hereof,
whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Revolving Loans, on the terms and conditions set forth herein, and each
of the parties agrees that such Designated Borrower otherwise shall be a
Borrower for all purposes of this Agreement; provided that no Request for Credit
Extension (or similar request) may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.
(d)    The Obligations of the Parent Borrower and each Designated Borrower that
is a Domestic Subsidiary (other than a Foreign Subsidiary Holding Company) shall
be joint and several in nature. The Obligations of all Designated Borrowers that
are Foreign Subsidiaries (such Foreign Subsidiaries, the “Foreign Borrowers”)
shall be several in nature. Notwithstanding any other provision of this
Agreement or any other Loan Document, no Foreign Borrower shall be liable for or
required to repay any Obligations of the Loan Parties under the Loan Documents
other than those Obligations for Loans made to, Letters of Credit issued to, for
the benefit of, or at the request of, and other extensions of credit made to, at
the request of, or for the benefit of, such Foreign Borrower.
(e)    Each Subsidiary of the Parent Borrower that becomes a “Designated
Borrower” pursuant to this Section 2.17 hereby irrevocably appoints the Parent
Borrower as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices, (ii)
the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Parent Borrower, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Parent Borrower in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.
(f)    The Parent Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Parent Borrower to the Administrative Agent (or such
shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, by furnishing to
the Administrative Agent a letter (a “Termination Letter”) in substantially the
form of Exhibit K hereto, duly completed and executed by the Parent Borrower.
Any Termination Letter furnished hereunder shall be effective upon receipt by
the Administrative Agent provided that there are no outstanding Loans payable by
such Designated Borrower, or other amounts payable by such Designated Borrower
on account of any Loans made to it. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.
Notwithstanding the foregoing, the delivery of a Termination Letter with respect
to any Designated Borrower shall not terminate (i) any obligation of such
Borrower that remains unpaid at the time of such delivery (including without
limitation any obligation arising thereafter in respect of such Borrower under
Section 2.12 or 3.05) or (ii) the obligations of the Loan Parties under Article
X with respect to any such unpaid obligations.
(g)    If the Applicant Borrower is organized or incorporated under the laws of,
or for applicable Tax purposes is resident of or treated as engaged in a trade
or business in, or having a paying agent in, any jurisdiction other than a
jurisdiction under the laws of which at least one of the then-existing Borrowers
is organized or incorporated on the date such Designated Borrower Request and
Assumption Agreement is delivered to the Administrative Agent, as a condition to
adding such Applicant Borrower as a Designated Borrower, there shall be an
amendment to the Loan Documents (including, without limitation, Section 3.01 of
this Agreement and the addition of customary tax carve outs to the definition of
“Excluded Taxes”), if such amendment is reasonably necessary or appropriate as
mutually determined by the Administrative Agent and the Parent Borrower, which
amendment shall be effective if mutually agreed by the Administrative Agent, the
Parent Borrower and the applicable Designated Borrower notwithstanding anything
in Section 10.01 to the contrary; provided that no such amendment shall
adversely affect the rights of any Lender.

ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(c)    Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Parent Borrower by a Lender
or an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.
(i)    Each Lender and L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or such L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
the Parent Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Parent Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Parent Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Parent Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent to determine whether or
not such Recipient is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B)
and (ii)(D) below or (B) required by applicable Law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable Law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Recipient’s reasonable judgment
such completion, execution or submission would subject such Recipient to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Recipient that is a U.S. Person shall deliver to the Parent Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Parent
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Parent Borrower and the Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by the Parent Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Parent Borrower or the Administrative Agent as may be necessary
for the Parent Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Recipient agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Parent Borrower and the Administrative Agent in writing of
its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such L/C Issuer, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Parent Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended and, solely in
the case of Eurocurrency Rate Loans denominated in Dollars, replaced with an
obligation of such Lender to fund Base Rate Loans instead of Eurocurrency Rate
Loans, and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Parent Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Parent Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate. Upon any such prepayment or conversion, the
Parent Borrower shall also pay accrued interest on the amount so prepaid or
converted. Notwithstanding anything else provided here and for the avoidance of
doubt, in the event that any Lender gives written notice (each, a “GBSA Notice”)
to the Parent Borrower and the Administrative Agent that, in such Lender’s good
faith determination (which determination shall be final and conclusive and
binding upon all parties hereto), due to the implementation of the GBSA, or due
to the promulgation of or any change in the interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of the GBSA or any
corresponding future European legislation or any regulation thereunder, the
arrangements contemplated by this Agreement, the other Loan Documents, the Loans
or any Letter of Credit have, or will, become illegal, prohibited or otherwise
unlawful (regardless of whether such illegality, prohibition or unlawfulness
could be prevented by transferring such arrangements or Loans to an affiliate or
other third party) (such illegality, prohibition or other unlawfulness being a
“GBSA Illegality Event”), then the Parent Borrower shall have 30 days
immediately following the date of such GBSA Notice (such 30th day thereafter
being the “GBSA Repayment and Commitment Termination Date”) to cure such GBSA
Illegality Event; provided, however, that if, on the GBSA Repayment and
Commitment Termination Date, in such Lender’s good faith determination (which
determination shall be conclusive and binding upon all parties hereto) such GBSA
Event is continuing or any other GBSA Event has occurred and is continuing, then
(1) all of the obligations of such Lender shall become due and payable on the
GBSA Repayment and Commitment Termination Date, and the Borrowers shall repay
the outstanding principal of such obligations together with accrued interest and
fees thereon as promptly as possible (and in no event no later than the fifth
Business Day immediately after the GBSA Repayment and Commitment Termination
Date) and such repayment shall not be subject to the terms and conditions of
Section 2.12 and (2) any Commitment of such Lender shall terminate on the date
of such written notice.

3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i)  the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (y)
the circumstances described in Section 3.03(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Required
Lenders, by written notice to the Administrative Agent, determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, then in the case of each
of clause (i) and (ii), the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in the case of (1) clause (i) above, until the
Administrative Agent notifies the Parent Borrower that such circumstances no
longer exist and (2) clause (ii) above, until the Administrative Agent, upon the
instruction of the Required Lenders, revokes such notice. Upon receipt of such
notice, the Parent Borrower shall either (A) revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans, currencies or Interest Periods),
(B) repay (without regard to any prior notice requirement set forth in Section
2.04) in full (or cause to be repaid in full) the then outstanding principal
amount of each such Eurocurrency Rate Loan together with accrued interest
thereon on the last day of the then current Interest Period applicable to such
Eurocurrency Rate Loan, or (C) convert such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Parent Borrower and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(2) the Administrative Agent determines, or the affected Lenders notify the
Administrative Agent and the Parent Borrower, that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Parent Borrower written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Parent Borrower or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Parent Borrower) that the Parent Borrower or Required
Lenders (as applicable) have determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR in
Dollars or another LIBOR Quoted Currency for any requested Interest Period,
including, without limitation, because the Eurocurrency Rate (as defined in
clause (a) of the definition of Eurocurrency Rate) is not available or published
on a current basis and such circumstances are unlikely to be temporary; or
(ii)    the administrator of the Eurocurrency Rate (as defined in clause (a) of
the definition of Eurocurrency Rate) or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the Eurocurrency Rate (as
defined in clause (a) of the definition of Eurocurrency Rate) shall no longer be
made available with respect to Dollars or any other LIBOR Quoted Currency, or
used for determining the interest rate of loans denominated in Dollars or
another LIBOR Quoted Currency, provided that, at the time of such statement,
there is no successor administrator that is satisfactory to the Administrative
Agent, that will continue to provide LIBOR for the applicable currency(ies)
after such specific date (such specific date, the “Scheduled Unavailability
Date”); or
(iii)    syndicated loans denominated in Dollars or other applicable LIBOR
Quoted Currencies that are currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency(ies),
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Parent Borrower may amend this Agreement solely for
the purpose of replacing LIBOR (for Dollars or the LIBOR Quoted Currency that is
the subject of such notice) in accordance with this Section 3.03 with (1) in the
case of Dollar denominated loans (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar Dollar denominated syndicated credit facilities
for such alternative benchmarks and (2) in the case of loans denominated in a
LIBOR Quoted Currency, another alternate benchmark rate giving due consideration
to any evolving or then existing convention for syndicated credit facilities
denominated in such currency for such alternative benchmarks; and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similarly
denominated syndicated credit facilities for such benchmarks, which adjustment
or method for calculating such adjustment shall be published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion and may be periodically updated (the “Adjustment;” and any
such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Parent
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders (A) in the case of an amendment to replace LIBOR with a rate described
in clause (1)(x) above, object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (1)(y) or (2) above,
object to such amendment; provided that for the avoidance of doubt, in the case
of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Parent
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Parent Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a loan
into a request for a Borrowing of or conversion to (as applicable) a Base Rate
Loan (and, in the case of a request for a loan denominated in a LIBOR Quoted
Currency other than Dollars, such Base Rate Loan shall be the Dollar Equivalent
of the requested loan amount determined based on the applicable Spot Rate in
effect two business days immediately prior to the date of the requested
funding).
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Parent Borrower and
the Lenders reasonably promptly after such amendment becomes effective.

3.01    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit issued by
such L/C Issuer or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or L/C Issuer, the Parent
Borrower will pay (or will cause the applicable Designated Borrower to pay) to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or such L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such L/C Issuer’s capital or on the capital
of such Lender’s or such L/C Issuer’s holding company, if any, as a consequence
of this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy and liquidity), then
from time to time the Parent Borrower will pay (or will cause the applicable
Designated Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Parent Borrower shall
be conclusive absent manifest error. The Parent Borrower shall pay (or cause the
applicable Designated Borrower to pay) such Lender or L/C Issuer, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that no Borrowers shall be required to compensate a
Lender or an L/C Issuer pursuant to the provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or L/C Issuer, as the case may be, notifies the Parent
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. The Parent Borrower shall pay (or cause
the applicable Designated borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive) and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case, shall be due and payable on each date
on which interest is payable on such Loan, provided the Parent Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.02    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Parent Borrower shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan or the receipt of a notice pursuant to Section 3.02 or
Section 3.03) to prepay, borrow, continue or convert any Loan other than a Base
Rate Loan on the date or in the amount notified by the Parent Borrower or the
applicable Designated Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency); or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Parent
Borrower pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained (but excluding any loss of anticipated profits) by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract entered
into in connection with the Loans. The Parent Borrower shall also pay (or cause
the applicable Designated Borrower to pay) any customary administrative fees
charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Parent Borrower (or the
applicable Designated Borrower) to the Lenders under this Section 3.05, each
Lender shall be deemed to have funded each Eurocurrency Rate Loan made by it at
the Eurocurrency Rate for such Loan by a matching deposit or other borrowing in
the offshore interbank market for such currency for a comparable amount and for
a comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded. A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender as specified in this Section 3.05 and delivered to the
Parent Borrower shall be conclusive absent manifest error. The Parent Borrower
shall pay (or cause the applicable Designated Borrower to pay) such Lender or
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

3.03    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligation of any Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires any Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or
any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Parent Borrower such Lender or L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Parent Borrower hereby agrees to pay (or to
cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender or any L/C Issuer in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 or any Lender gives a notice pursuant to
Section 3.02 (including a notice pursuant to the last sentence thereof), unless
such notice has been given by Lenders holding at least fifty percent (50%) of
the outstanding Loans and Commitments, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Parent Borrower may replace such Lender in accordance with
Section 10.13.

3.04    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Effectiveness. The effectiveness of this Agreement is
subject to satisfaction or waiver of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or e-mails (in a .pdf format) or telecopies (in each case, followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Loan Party, each dated the Closing Date (or,
in the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance satisfactory to the Administrative
Agent and each of the Lenders:
(i)    executed counterparts of this Agreement (it being understood that the
Loan Parties agree to deliver after the Closing Date originals sufficient in
number for distribution to each Lender requesting an originally executed copy of
this Agreement);
(ii)    a Revolving Note executed by the Borrower(s) in favor of each Lender
requesting a Note;
(iii)    such certificates of resolutions or other action and incumbency
certificates of Responsible Officers of each Loan Party, in each case, as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing and in good standing in its jurisdiction of
organization;
(v)    a favorable opinion of Latham & Watkins LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;  
(vi)    a certificate of a Responsible Officer of the Parent Borrower either
(A) attaching copies of all consents, licenses and approvals (other than the
resolutions referenced in clause (iii) above) required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of the Parent Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect and
(C) that no action, suit, investigation or proceeding is pending or, to the
knowledge of any Loan Party, threatened in any court or before any arbitrator or
Governmental Authority that (1) relates to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby, or
(2) could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;
(viii)    a Solvency Certificate signed by the chief financial officer or the
chief accounting officer of the Parent Borrower certifying that, after giving
effect to the transactions to occur on the Closing Date (including, without
limitation, all Credit Extensions to occur on the Closing Date), the Loan
Parties and their Subsidiaries, taken as a whole and on a consolidated basis,
are Solvent;
(ix)    the financial statements referenced in Section 5.05(a) and (b); and
(x)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers or the Required Lenders reasonably may
require.
(b)    Any fees required to be paid to the Lenders, the Administrative Agent and
the Arrangers on or before the Closing Date shall have been paid.
(c)    The receipt by the Administrative Agent of all necessary information in
connection with the PATRIOT Act, “know your customer” requirements, the
Beneficial Ownership Regulation (including a Beneficial Ownership Certification,
if requested), and other customary requirements, in each case to be delivered by
the Loan Parties not later than five Business Days prior to the Closing Date to
the extent such information is requested not later than ten Business Days prior
to the Closing Date.
(d)    Unless waived by the Administrative Agent, the Parent Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel) to the extent invoiced at least two Business Days
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, (ii) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such applicable date (including such earlier
date set forth in the foregoing clause (i)) after giving effect to such
qualification and (iii) that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to subsections (a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer
shall have received a Request for Credit Extension in accordance with the
requirements hereof that includes a certification by a Responsible Officer of
the Parent Borrower that such proposed Credit Extension does not violate the
provisions of the KWI Note Indentures, the Existing KWE Notes or the Existing
KWE Bonds (or any documents governing any of the foregoing).
(d)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.17 to the designation of such Borrower as a Designated Borrower
shall have been met to the reasonable satisfaction of the Administrative Agent.
(e)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any adverse change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls that in the reasonable opinion of the Administrative
Agent or the Required Revolving Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the applicable L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Parent Borrower shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.    REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01    Existence, Qualification and Power. Each Consolidated Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Material Contract to which such Person is a party or
affecting such Person or the properties of such Person or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, in each
case under clauses (b)(ii) and (c) in a way that has or could reasonably be
expected to have a Material Adverse Effect.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles, whether enforcement is sought by a proceeding in equity or
at law.

5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Parent and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the Parent
and its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Parent and its
Subsidiaries dated September 30, 2019, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects, in
the case of the consolidated financials, the financial condition of the Parent
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to year-end and audit adjustments. Neither the Parent
nor any of its Subsidiaries has on the Closing Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(d)    [Reserved.]
(e)    The consolidated projected balance sheets and statements of income or
operations and cash flows of the Parent and its Subsidiaries delivered pursuant
to Section 6.01(c) were prepared in good faith based upon assumptions believed
to be reasonable at the time, it being understood that such projected
information is subject to future events and are not to be viewed as facts, such
projected information is subject to uncertainties and contingencies, many of
which are beyond the Borrowers’ control and that no assurance can be given that
any particular projected information will be realized and actual results during
the period or periods covered by any such projected information may differ
significantly from the projected results and such differences may be material.

5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Consolidated Party or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07    No Default. No Consolidated Party is in default under or with respect to
any Material Contract that could reasonably be expected to result in a
termination of such Material Contract. No Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08    Ownership of Property; Liens. Each Consolidated Party has good record
and marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. No property of any Consolidated
Party is subject to any Liens, other than Liens permitted by Section 7.01.

5.09    Environmental Compliance.
(a)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: (A) each Consolidated Party and
its operations and facilities are in compliance with, and not subject to any
known liabilities under applicable Environmental Laws, which compliance
includes, without limitation, having obtained and being in compliance with any
permits, licenses or other governmental authorizations or approvals, and having
made all filings and provided all financial assurances and notices, required for
the ownership and operation of the business, properties and facilities of the
Parent or its Subsidiaries under applicable Environmental Laws, and compliance
with the terms and conditions thereof; (B) no Consolidated Party has received
any written communication, whether from a Governmental Authority, citizens
group, employee or otherwise, that alleges that the Parent or any of its
Subsidiaries is in violation of any Environmental Law; (C) there is no claim,
action or cause of action filed with a Governmental Authority, no investigation
with respect to which the Parent has received written notice, and no written
notice by any person or entity alleging actual or potential liability on the
part of any Consolidated Party based on or pursuant to any Environmental Law
pending or, to the Parent’s knowledge, threatened against any Consolidated Party
or any person or entity whose liability under or pursuant to any Environmental
Law any Consolidated Party has retained or assumed either contractually or by
operation of law; (D) no Consolidated Party is conducting or paying for, in
whole or in part, any investigation, response or other corrective action
pursuant to any Environmental Law at any site or facility, nor is any of them
subject or a party to any order, judgment, decree, contract or agreement which
imposes any obligation or liability under any Environmental Law; (E) no Lien or
restriction has been recorded pursuant to any Environmental Law with respect to
any assets, facility or property owned, operated or leased by any Consolidated
Party; and (F) there are no past or present actions, activities, circumstances,
conditions or occurrences, including, without limitation, the Release or
threatened Release of any Hazardous Material, that could reasonably be expected
to result in a violation of or liability under any Environmental Law on the part
of any Consolidated Party, including without limitation, any such liability
which any Consolidated Party has retained or assumed either contractually or by
operation of law.

5.10    Insurance. The properties of each Consolidated Party are insured with
financially sound and reputable insurance companies not Affiliates of the
Parent, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Consolidated Party operates.

5.11    Taxes. The Consolidated Parties have filed all federal and other
material tax returns and reports required to be filed, and have paid all federal
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. No Consolidated Party has knowledge (or could
reasonably have knowledge upon due inquiry) of any proposed tax assessment
against any Consolidated Party that would, if made, have a Material Adverse
Effect.

5.12    ERISA Compliance.
(a)    Each Plan that is intended to be a qualified plan under Section 401(a) of
the Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code or an application for such a letter is currently being
processed by the Internal Revenue Service, and, to the knowledge of the
Consolidated Parties, nothing has occurred that would prevent or cause the loss
of such tax-qualified status.
(b)    Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect: (i) no ERISA Event has
occurred, and no Consolidated Party is aware of any fact, event or circumstance
that would reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) each Consolidated Party and, to the knowledge
of the Consolidated Parties, each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and, to the knowledge of the
Consolidated Parties, no facts or circumstances exist that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) no Consolidated Party
or ERISA Affiliate has engaged in a transaction that would be subject to Section
4069 or Section 4212(c) of ERISA; (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and, to the knowledge of the
Consolidated Parties, no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan; (vi) each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state laws
relating thereto; (vii) no Borrower has engaged in any non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code) with respect to any
Plan; and (viii) there are no pending or, to the knowledge of the Consolidated
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan.
(c)    As of the Closing Date, no Consolidated Party or ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan.
(d)    As of the Closing Date, no Consolidated Party is or will be a Benefit
Plan.

5.13    Subsidiaries; Equity Interests. As of the Closing Date (after giving
effect to the transactions to occur on the Closing Date), the Parent has no
Subsidiaries other than the Parent Borrower and Subsidiaries that are Required
Subsidiary Guarantors other than those specifically disclosed on Schedule 5.13,
and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by another Loan
Party in the amounts specified on Schedule 5.13 free and clear of all Liens.
Schedule 5.13 sets forth as to the Parent and each other Loan Party the
jurisdiction of its incorporation or organization, the type of organization it
is and its true and correct U.S. taxpayer ID number.

5.14    Margin Regulations; Investment Company Act.
(a)    No Consolidated Party is engaged or will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of any Consolidated Party only or of the Parent
and its Subsidiaries on a consolidated basis) will be margin stock.
(b)    None of the Parent, any Person Controlling the Parent, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15    Disclosure. As of the Closing Date, the Parent Borrower has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No written report, financial statement, certificate or other written information
furnished by or on behalf of any Consolidated Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) when furnished and taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and estimates, the Parent Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, it being understood that such projected information
as to future events and are not to be viewed as facts, such projected
information is subject to uncertainties and contingencies, many of which are
beyond the Borrowers’ control, no assurance can be given that any particular
projected information will be realized and actual results during the period or
periods covered by any such projected information may differ significantly from
the projected results and such differences may be material.

5.16    Compliance with Laws. Each Consolidated Party is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17    Intellectual Property; Licenses, Etc. The Consolidated Parties own or
possess sufficient trademarks, trade names, patent rights, copyrights, licenses,
approvals, trade secrets and other similar rights (collectively, “IP Rights”)
reasonably necessary to conduct their businesses as now conducted; and the
expected expiration of any of such IP Rights would not result in a Material
Adverse Effect. No Consolidated Party has received any notice of infringement of
or conflict with asserted IP Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Effect.

5.18    Solvency. The Parent and its Subsidiaries on a consolidated basis are
Solvent.

5.19    OFAC; Designated Jurisdictions. None of the Consolidated Parties, nor,
to the knowledge of the Consolidated Parties, any director, officer, employee,
agent, Affiliate or representative of any thereof, is an individual or entity
that is, or is owned or Controlled by any individual or entity that is (or any
group of individuals or entities that are) (i) currently the subject or target
of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other sanctions
authority having jurisdiction over the Consolidated Parties, (iii) located,
organized or resident in a Designated Jurisdiction or (iv) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Credit Extension, nor the proceeds
from any Credit Extension, has been used, directly or indirectly, or has
otherwise been made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business with any Person located,
organized or residing in any Designated Jurisdiction or who is the subject or
target of any Sanctions, or in any other manner that will result in a violation
by any Consolidated Party of Sanctions. The Consolidated Parties have conducted
their businesses in compliance in all material respects with all applicable
Sanctions and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such Sanctions.

5.20    Anti-Corruption Laws; Anti-Money Laundering Laws.
(a)    The Consolidated Parties have conducted their businesses in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to any Consolidated Party, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
(b)    No Consolidated Party, nor, to the knowledge of the Consolidated Parties,
any director, officer, employee, agent, Affiliate or representative of any
thereof (i) has violated in the last five years or is currently in violation of
any applicable anti-money laundering Law or (ii) has engaged in the last five
years or currently engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds from
any category of offenses designated in any applicable Law, regulation or other
binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development's Financial Action Task Force on Money Laundering.

5.21    Stock Exchange Listing. The common Equity Interests of the Parent are
listed on the New York Stock Exchange, the American Stock Exchange or the NASDAQ
Stock Market.

5.22    Senior Secured Indebtedness. The Obligations constitute Indebtedness
that is permitted to be secured by a “Permitted Lien” under and as defined in,
the KWI Note Indentures as in effect on the Closing Date.

5.23    Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.

5.24    Representations as to Foreign Obligors.
(a)    Each Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by each Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither any Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents with respect to each Foreign
Obligor are in proper legal form under the Laws of the jurisdiction in which
such Foreign Obligor is organized and existing for the enforcement thereof
against such Foreign Obligor under the Laws of such jurisdiction, and to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Obligor Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Obligor is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Obligor Documents
or any other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed in writing to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by each Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.25    AIF Representations.
(a)    Except for any equity investment in any Affiliate of any Borrower in
respect of fund seeding activities, no portion of any Credit Extension has been
or will be used to finance or refinance, directly or indirectly, any
“substantially leveraged AIFs” (as defined in Article 111 of Commission
Delegated Regulation (EU) No 231/2013 of 19 December 2012, as amended).
(b)    Neither any Borrower nor any Subsidiary is, and does not intend to
qualify as, a “substantially leveraged AIF” or “AIFM” (as defined in Article 111
of Commission Delegated Regulation (EU) No 231/2013 of 19 December 2012, as
amended).

ARTICLE VI.    AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations for
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the L/C
Issuers have been made), the Parent and the Parent Borrower shall, and shall
cause each Consolidated Party to (or, solely in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03, and 6.12, the Parent Borrower shall and
solely in the case of the covenants set forth in Section 6.15, the Parent
shall):

6.01    Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent (or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)), a consolidated balance sheet of the Parent and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception (other than
any such qualification or exception solely as a result of the Loans becoming
current obligations as a result of any Maturity Date occurring during the fiscal
year immediately following the fiscal year for which such statements are
furnished) or any qualification or exception as to the scope of such audit;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent (or,
if earlier, 5 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ending March 31, 2020), a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Parent’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
the Parent’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and
(c)    as soon as available, but in any event not more than 75 days after the
beginning of each fiscal year of the Parent, forecasts prepared by management of
the Parent, in form satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Parent and its Subsidiaries, on a quarterly basis for such
fiscal year (including the fiscal year in which the latest of the Maturity Dates
occur).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Parent Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b), but the foregoing shall not be in
derogation of the obligation of the Parent Borrower to furnish the information
and materials described in Sections 6.01(a) and (b) at the times specified
therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ending March 31, 2020), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Parent, in form and detail reasonably
satisfactory to the Administrative Agent, (which delivery may, unless the
Administrative Agent, or a Lender through the Administrative Agent, requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent by independent accountants in connection with the
accounts or books of the Parent or any Subsidiary, or any audit of any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any material financial
statement or report furnished to the trustee or any holder under any KWI Note
Indenture or to any holder of debt securities of any Consolidated Party pursuant
to the terms of any material indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 6.01
or any other clause of this Section 6.02;
(e)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Consolidated Party, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Consolidated Party;
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of any Consolidated Party, or compliance with the terms of
the Loan Documents, as the Administrative Agent or any Lender may from time to
time reasonably request; and
(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent, any L/C Issuer or any Lender
for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet at
the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Parent Borrower’s or the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its written request to the Parent Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) the Parent Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and, if requested by the Administrative Agent,
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of any
Consolidated Party hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Consolidated Parties or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Loan Party hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Consolidated Parties or their securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Notwithstanding the foregoing, no Borrower
shall be under any obligation to mark any Borrower Materials “PUBLIC”.

6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Material Contract of any Consolidated Party; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Consolidated
Party and any Governmental Authority; or (iii) the commencement of, or any
material development in, any litigation or proceeding affecting the Consolidated
Group or any Consolidated Party, including pursuant to any applicable
Environmental Laws;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by the Parent or any Subsidiary, including any determination by the
Parent Borrower referred to in Section 2.09(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Parent Borrower setting forth details of the
occurrence referred to therein and stating what action the Loan Parties have
taken and propose to take with respect thereto. Each notice pursuant to Section
6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04    Payment of Taxes and Other Obligations. Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including (a)
all federal and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets; and (b) all lawful claims
which, if unpaid, would by law become a Lien (other than a Lien permitted under
Section 7.01) upon its property, in each case, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by such
Consolidated Party.

6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05 or, solely in the case of Immaterial Subsidiaries, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted (provided that
the foregoing shall not be deemed to apply to any casualty or condemnation that
could not reasonably be expected to have a Material Adverse Effect); (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Parent, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP in all material
respects consistently applied shall be made of all financial transactions and
matters involving the assets and business of any Consolidated Party; and (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Consolidated Parties.

6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender (in the case of a Lender, coordinated
through the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Parent Borrower and at such reasonable times during normal business hours
and as often as may be reasonably desired, upon reasonable advance notice to the
Parent Borrower; provided, however, that (a) a representative of the Loan
Parties shall be given the opportunity to be present for any discussion with
their independent public accountants and (b) so long as no Event of Default has
occurred and is continuing, the Loan Parties shall not be required to pay for
more than one such visit per fiscal year; provided, further, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Parent Borrower at any time during normal
business hours and without advance notice.

6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including acquisitions and development and redevelopment of
real properties, in each case not in contravention of applicable Law or any Loan
Document.

6.12    Additional Guarantors.
(a)    Concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (or, if earlier, within three (3) Business Days after
the date such New Subsidiary (as hereinafter defined) becomes a guarantor of, or
otherwise incurs a payment obligation under, the Indebtedness evidenced by the
notes issued pursuant to any KWI Note Indenture (or such longer period as the
Administrative Agent shall agree)) (such date, the “Notification Date”);
(i)    notify the Administrative Agent in writing of the existence of each
Required Subsidiary Guarantor that is not at such time a Guarantor (each such
Person being referred to as a “New Subsidiary”); and
(ii)    provide the Administrative Agent with the U.S. taxpayer identification
for each such New Subsidiary (or the equivalent thereof, with respect to any
such Foreign Subsidiary).
In addition, the Parent Borrower shall promptly provide the Administrative Agent
with any and all documentation and other information that the Administrative
Agent, or any Lender through the Administrative Agent, reasonably requests in
order to comply with the Administrative Agent’s or such Lender’s obligations
under applicable “know your customer” and applicable anti-money laundering rules
and regulations, including the PATRIOT Act and the Beneficial Ownership
Regulation; and
(b)    Within 5 Business Days after the Notification Date (or such longer period
as the Administrative Agent shall agree), cause each such New Subsidiary (to the
extent such New Subsidiary is not an Excluded Subsidiary) to:
(i)    become a Guarantor by executing and delivering to the Administrative
Agent a New York law joinder agreement in substantially the form attached hereto
as Exhibit E; provided that any Guarantee provided by a Foreign Subsidiary shall
be subject to any local law limitations on such Guarantee which are applicable
to such Foreign Subsidiary as may be agreed between the Parent Borrower, such
Foreign Subsidiary and the Administrative Agent, each acting reasonably, and as
specified in the applicable joinder agreement; and
(ii)    deliver to the Administrative Agent (x) the items referenced in
Section 4.01(a)(iii) and (iv) with respect to such New Subsidiary and (y) if
reasonably requested by the Administrative Agent, favorable opinions of counsel
(which counsel may be in-house counsel in the case of a New Subsidiary that is a
Domestic Subsidiary, and shall otherwise be reasonably acceptable to the
Administrative Agent), addressed to the Administrative Agent and each Lender, as
to such matters concerning such New Subsidiary and the Loan Documents to which
such New Subsidiary is a party as the Administrative Agent may reasonably
request all in form, content and scope reasonably satisfactory to the
Administrative Agent.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that the results of any such “know your customer” or similar investigation
conducted by the Administrative Agent with respect to any Subsidiary is not
reasonably satisfactory to the Administrative Agent, such Subsidiary shall not
be permitted to become a Guarantor.

6.13    Compliance with Environmental Laws. Except for any failure to do so
which would not reasonably be expected to result in a Material Adverse Effect,
comply, and use its commercially reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits
relating to such properties; obtain and renew all material Environmental Permits
necessary for its operations and properties; and conduct any required
investigation, study, sampling and testing, and undertake any required cleanup,
response, removal, remedial or other corrective action necessary to remove,
remediate and clean up all Hazardous Materials at, on, under or emanating from
any of the properties owned, leased or operated by it in accordance with the
requirements of all applicable Environmental Laws; provided, however, that the
Consolidated Parties shall not be required to undertake any such cleanup,
removal, remedial or other corrective action to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

6.14    Further Assurances. Promptly upon request by the Administrative Agent,
(a) correct any material defect or manifest error that may be discovered in any
Loan Document and (b) do, execute and take any and all such further acts, deeds,
certificates and assurances and other instruments as the Administrative Agent
may reasonably require from time to time in order to carry out more effectively
the provisions of the Loan Documents.

6.15    Maintenance of Stock Exchange Listing. At all times cause at its common
Equity Interests to be listed on the New York Stock Exchange, the American Stock
Exchange or the NASDAQ Stock Market.

6.16    Anti-Money Laundering; Anti-Corruption Laws; Sanctions. Conduct its
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions applicable to any
Consolidated Party, with all applicable anti-money laundering law, and maintain
policies and procedures designed to promote and achieve compliance with all such
Laws, and with all applicable Sanctions, and maintain policies and procedures
designed to promote and achieve compliance with all such Sanctions.

ARTICLE VII.    NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations for
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (other than any Letters of Credit as
to which other arrangements satisfactory to the Administrative Agent and the
applicable L/C Issuer have been made), the Parent and the Parent Borrower shall
not, nor shall it permit any Consolidated Party to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien or Negative
Pledge upon:
(a)    after the Closing Date, any Equity Interest of KWE or any income from the
foregoing, other than any Liens (i) for Taxes, fees, assessments or other
governmental charges not yet subject to penalties for nonpayment or which are
being contested in good faith by appropriate proceedings diligently conducted,
and for which adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or (ii) securing judgments for
the payment of money or attachment Liens that do not constitute an Event of
Default under Article VIII;
(b)    any Equity Interest of any Borrower or any income from the foregoing,
other than any Liens (i) for Taxes, fees, assessments or other governmental
charges not yet subject to penalties for nonpayment or which are being contested
in good faith by appropriate proceedings diligently conducted, and for which
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or (ii) securing judgments for the
payment of money or attachment Liens that do not constitute an Event of Default
under Article VIII; or
(c)    any of its property, assets or revenues, whether now owned or hereafter
acquired to secured any Indebtedness (other than Indebtedness hereunder) if
after giving effect thereto, the Consolidated Parties would be prohibited under
(i) the KWI Note Indentures from granting “Permitted Liens” (as defined in the
KWI Note Indentures as in effect on the Closing Date) or (ii) any other
Contractual Obligation from granting Liens on assets, in each case, having an
undepreciated GAAP book value at least equal to the aggregate amount of
outstanding Loans and Commitments under the Facilities at such time, to secure,
on an exclusive basis, the Obligations.

7.02    Investments. Make or allow any Investment unless (i) no Event of Default
exists at the time of, or after giving effect to, the making of such Investment
and (b) immediately after giving effect to the making of such Investment, the
Consolidated Parties shall be in compliance, on a pro forma basis, with the
provisions of Section 7.10, such pro forma calculation to be made as of the last
day of the fiscal quarter most recently ended prior to the date such Investment
is made and for which financial statements have been delivered, or are required
to be delivered pursuant to Section 6.01(a) or (b).

7.03    Indebtedness. Create, incur or assume or suffer to exist any
Indebtedness unless (a) no Event of Default has occurred and is continuing
immediately before and after the incurrence of such Indebtedness and (b)
immediately after giving effect to the incurrence of such Indebtedness, the
Consolidated Parties shall be in compliance, on a pro forma basis, with the
provisions of Section 7.10; provided that notwithstanding the foregoing, in no
event shall (i) any Consolidated Party incur (whether as a borrower, guarantor,
or otherwise) on or after the Closing Date, any Unsecured Indebtedness that has
a final maturity date that is earlier than 180 days after the Final Revolver
Maturity Date, provided that the Consolidated Parties may provide unsecured
guarantees or otherwise provide unsecured credit support in respect of Group
Secured Indebtedness of (A) Domestic Subsidiaries with an earlier final maturity
date in an aggregate amount at any time outstanding not to exceed $100,000,000
and (B) Foreign Subsidiaries with an earlier maturity date in an aggregate
amount at any time outstanding not to exceed $50,000,000 minus the amount of
Indebtedness outstanding pursuant to clause (iii) below; (ii) any member of the
KWE Group incur (whether as a borrower, guarantor, or otherwise) on or after the
Closing Date, any Recourse Indebtedness that constitutes Unsecured Indebtedness,
other than KWE Permitted Indebtedness; or (iii) the Parent, the Parent Borrower
or any other Domestic Subsidiary guarantee or otherwise provide credit support
in respect of any Indebtedness of any Foreign Subsidiary, including any member
of the KWE Group (unless such member is a Loan Party), in an aggregate amount at
any time outstanding in excess of $50,000,000 minus the amount of Indebtedness
outstanding pursuant to clause (i)(B) above at any time.

7.04    Fundamental Changes; Dispositions. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions and whether effected pursuant to a
Division or otherwise) all or substantially all of the property or assets
(whether now owned or hereafter acquired) of the Consolidated Group or the
Parent Borrower and its Subsidiaries taken as a whole to or in favor of any
Person, except that, so long as no Event of Default exists or would result
therefrom:
(a)    any Borrower or any other Subsidiary may merge or consolidate with any
other Person (other than the Parent); provided that (i) (x) if the Parent
Borrower is a party to such merger or consolidation, then the Parent Borrower
shall be the continuing or surviving Person and (y) no Change of Control shall
result therefrom, (ii) if any other Borrower is a party to such merger or
consolidation, then, unless clause (i) is applicable, the continuing or
surviving Person shall be, or contemporaneously therewith become, a Borrower and
(iii) if any Subsidiary Guarantor is a party to such merger or consolidation,
then, unless clause (i) or clause (ii) is applicable, the continuing or
surviving Person shall be, or contemporaneously therewith become, a Subsidiary
Guarantor;
(b)    any Subsidiary (other than any Borrower) may dissolve or liquidate if the
Parent determines in good faith that such dissolution or liquidation is in the
best interests of the Consolidated Parties and is not materially disadvantageous
to the Lenders;
(c)    the Parent may merge or consolidate with any other Person (other than any
Borrower or any Subsidiary); provided that the Parent shall be the continuing or
surviving Person and no Change of Control shall result therefrom; and
(d)    the Parent or the Parent Borrower may engage in a merger or consolidation
transaction for the purpose of reorganizing or reincorporating in any
jurisdiction that is a State of the United States of America or the District of
Columbia, but not any other jurisdiction.

7.05    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, if, at the time such Person makes such
Restricted Payment, or incurs any obligation to do so, or issues or sells Equity
Interests, (a) there exists any Event of Default arising under Section 8.01(a),
(f) or (g), (b) the Obligations have been accelerated or (c) such Restricted
Payment or issuance or sale of Equity Interests would not be permitted under the
terms of the KWI Note Indentures as in effect on the Closing Date; provided that
notwithstanding the foregoing, (i) any Consolidated Party may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person and (ii) any Consolidated Party
other than Parent may make Restricted Payments to the holders of its Equity
Interests.

7.06    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the
Consolidated Parties on the Closing Date or any business substantially related
or incidental thereto or reasonable extensions thereof.

7.07    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Parent, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
such Consolidated Party as would be obtainable by such Consolidated Party at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to (a)
transactions between or among the Parent, any Borrower and any Subsidiary
Guarantor, (b) Investments or Restricted Payments not prohibited hereunder, (c)
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors or
other governing body of the Parent or the Parent Borrower, (d) loans or advances
to employees or consultants in the ordinary course of business of the Parent or
any Consolidated Party, (e) the payment of reasonable fees and compensation to,
or the provision of employee benefit arrangements and indemnity for the benefit
of, directors, officers, employees and consultants of any Consolidated Party in
the ordinary course of business, (f) any transaction between or among any
Consolidated Party, any co-investment vehicle or joint venture or similar entity
(including any separate account or investment program managed, operated or
sponsored by an investment subsidiary) which would constitute an affiliate
transaction solely because such Consolidated Party owns an equity interest in or
otherwise controls such other Consolidated Party, co-investment vehicle, joint
venture or similar entity (including any separate account or investment program
managed, operated or sponsored by an investment subsidiary), (g) the issuance or
sale of any Equity Interests of the Parent Borrower or Parent, (h) the existence
of, or the performance by any Consolidated Party of its obligations under the
terms of any stockholders agreement (including any registration rights agreement
or purchase agreement related thereto) or warrant agreement to which it is a
party as of the Closing Date and any similar agreements which it may enter into
thereafter; provided, that the existence of, or the performance by any
Consolidated Party of obligations under any future amendment to any such
existing agreement or under any similar agreement entered into after the Closing
Date shall only be permitted by this clause (h) to the extent that the terms of
any such amendment or new agreement are not otherwise disadvantageous to the
Lenders in any material respect, and (i) transactions with Unconsolidated
Affiliates relating to the provision of management services and overhead and
similar arrangements in the ordinary course of business.

7.08    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of (a) any Consolidated Party to make Restricted Payments to any
Borrower or any Guarantor, (b) any Consolidated Party to otherwise transfer
property to any Borrower or any Guarantor or (c) any Subsidiary (other than an
Excluded Subsidiary) to Guarantee the Obligations; provided, however, that
(i) clause (a) above shall not prohibit limitations on Restricted Payments
contained in the KWI Note Indentures as in effect on the Closing Date or any
other indenture containing similar limitations on Restricted Payments, so long
as such limitations are no more onerous, taken as a whole, than the limitations
on Restricted Payments contained in the KWI Note Indentures as in effect on the
Closing Date; (ii) clauses (a) and (b) above shall not apply to customary
limitations on Restricted Payments contained in the constituent documents of, or
joint venture agreements or other similar agreements entered into in the
ordinary course of business that are applicable solely to a non-Wholly-Owned
Subsidiary; (iii) clause (b) above shall not prohibit any Negative Pledge
(x) incurred or provided in favor of any holder of Group Secured Indebtedness
that is owed to a non-Affiliate of the Parent and that is permitted under
Section 7.03 (provided that such Negative Pledge shall only be effective against
the assets or property securing such Indebtedness) or (y) contained in any
agreement in connection with a Disposition not prohibited by this Agreement
(provided that such limitation shall only be effective against the assets or
property that are the subject of such Disposition), (iv) clauses (a) and (b)
above shall not apply to restrictions in the terms of any agreement relating to
Indebtedness permitted pursuant to this Agreement so long as such restrictions
are no more onerous than the restrictions in this Agreement; (v) clauses (a) and
(b) above shall not apply to any encumbrance or restriction contained in the
terms of any agreement relating to Indebtedness permitted to be incurred by a
Consolidated Party under this Agreement, if (x) either (1) the encumbrance or
restriction applies only in the event of and during the continuance of a payment
default or a covenant default contained in such Indebtedness or agreement or (2)
the applicable Consolidated Party determines at the time any such Indebtedness
is incurred (and at the time of any modification of the terms of any such
encumbrance or restriction) that any such encumbrance or restriction will not
materially affect any Consolidated Party’s ability to perform its obligations
under this Agreement and (y) the encumbrance or restriction is not materially
more disadvantageous to the Lenders than is customary in comparable financings
or agreements (as determined by the Board of Directors of the applicable
Consolidated Party in good faith), and any refinancing thereof, so long as such
encumbrances or restrictions are not materially less favorable, taken as a
whole, to the Lenders than encumbrances and restrictions with respect to such
Consolidated Party contained in such predecessor Indebtedness or agreements;
(vi) clauses (a) and (b) above shall not apply to any encumbrance or restriction
with respect to a Consolidated Party pursuant to an agreement relating to any
Indebtedness incurred by such Consolidated Party on or prior to the date on
which such Consolidated Party was acquired by another Consolidated Party (other
than Indebtedness incurred as consideration in, or to provide all or any portion
of the funds or credit support utilized to consummate, the transaction or series
of related transactions pursuant to which such Consolidated Party became a
Consolidated Party or was acquired by another Consolidated Party) and
outstanding on such date, and any refinancing thereof, so long as such
encumbrances or restrictions are not materially less favorable, taken as a
whole, to the Lenders than encumbrances and restrictions with respect to such
Consolidated Party contained in such predecessor agreements; (vii) clause (a)
above shall not apply to any encumbrance or restriction pursuant to customary
restrictions contained in any agreements governing any Non-Recourse Indebtedness
of a Consolidated Party that are applicable solely to the Consolidated Party or
Consolidated Parties that are the borrowers or guarantors of such Non-Recourse
Indebtedness; (viii) clauses (a) and (b) above shall not apply to any such
encumbrance or restriction consisting of customary non-assignment provisions in
leases governing leasehold interests or licenses of intellectual property to the
extent such provisions restrict the transfer of the lease or the property leased
or licensed thereunder; and (ix) clauses (a) and (b) above shall not apply to
any encumbrance or restriction arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, detract from the value of the property or assets of any
Consolidated Party in a manner material to the Consolidated Parties, taken as a
whole, or materially affect any Consolidated Party’s ability to perform its
obligations under this Agreement.

7.09    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.10    Financial Covenants.
(a)    Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the last day of each fiscal quarter of the Parent to exceed
sixty-five percent (65%); provided that on one occasion during the term of the
Facilities, such ratio shall be permitted to increase to seventy percent (70%)
for the fiscal quarter in which a Material Acquisition occurs and for the two
consecutive full fiscal quarters immediately thereafter.
(b)    Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Consolidated
EBITDA as of the last day of each fiscal quarter for the period of four full
fiscal quarters then ended minus federal, state, local and foreign income taxes
of the Parent Borrower and its Wholly-Owned Subsidiaries paid in cash during
such period of four full fiscal quarters to (ii) Consolidated Fixed Charges for
such period of four full fiscal quarters to be less than 1.70 to 1.00.
(c)    Minimum Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth as of the last day of each fiscal quarter be less than the sum of (i)
$1,700,000,000 plus (ii) an amount equal to fifty percent (50%) of net equity
proceeds received by the Parent after the date of the most recent financial
statements that are available as of the Closing Date (other than proceeds
received within ninety (90) days before or after the redemption, retirement or
repurchase of Equity Interests in the Parent up to the amount paid by the Parent
in connection with such redemption, retirement or repurchase, in each case
where, for the avoidance of doubt, the net effect is that the Parent shall not
have increased its net worth as a result of any such proceeds).
(d)    Maximum Recourse Leverage Ratio. Permit Consolidated KWH Recourse
Indebtedness (as defined in the KWI Note Indenture described in clause (a) of
such definition as in effect on the Closing Date) and Indebtedness evidenced by
notes issued pursuant to either of the Existing Note Indentures but otherwise
excluding Indebtedness permitted to be incurred pursuant to Section 4.02(B) of
the KWI Note Indenture described in clause (a) of such definition as in effect
on the Closing Date) as of the last day of each fiscal quarter to exceed an
amount equal to Consolidated Tangible Net Worth as of such date multiplied by
1.5.
(e)    Maximum Secured Recourse Leverage Ratio. Permit Consolidated Secured
Recourse Indebtedness as of the last day of each fiscal quarter to exceed the
greater of (i) three and one-half percent (3.5%) of Consolidated Total Asset
Value as of such date and (ii) $299,000,000.
(f)    Maximum Adjusted Secured Leverage Ratio. Permit the Adjusted Secured
Leverage Ratio to exceed fifty-five percent (55%) as of the last day of each
fiscal quarter.
(g)    Minimum Liquidity. Permit Liquidity at any time to be less than
$75,000,000.

7.11    Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer or
otherwise) of Sanctions.

7.12    Anti-Corruption Laws; Anti-Money Laundering.
(a)    Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions applicable to any Consolidated Party.
(b)    Directly or indirectly engage in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in any applicable Law, regulation or
other binding measure implementing the “Forty Recommendations” and “Nine Special
Recommendations” published by the Organisation for Economic Cooperation and
Development's Financial Action Task Force on Money Laundering or violate these
Laws or any other applicable anti-money laundering Law or engage in these
actions.

7.13    Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) fiscal year
(other than a change in the fiscal year of a Subsidiary to match the fiscal year
of the Parent).

7.14    Amendments of Organization Documents. At any time cause or permit any
Consolidated Party’s Organization Documents to be modified, amended, amended and
restated or supplemented in any respect whatsoever, without, in each case, the
express prior written consent or approval of the Administrative Agent and the
Required Lenders, if such changes would adversely affect such Consolidated
Party’s ability to repay the Obligations.

ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Consolidated Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03,
6.05, 6.10, 6.11, 6.12 or 6.15 (with respect to the Parent) or Article VII or
Article XI; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date upon which an officer of
any Loan Party obtains knowledge of such default or (ii) the receipt by the
Parent Borrower of written notice of such default from the Administrative Agent
or the Required Lenders (any such notice to be identified as a “notice of
default” and to refer specifically to this clause (c)); or
(d)    Representations and Warranties. Any representation, warranty,
certification or written statement of fact made or deemed made by or on behalf
of any Borrower or any other Loan Party herein, in any other Loan Document, or
in any document delivered in connection herewith or therewith shall be incorrect
or misleading in any material respect when made or deemed made (or, to the
extent qualified by materiality, shall be incorrect in any respect when made or
deemed made); or
(e)    Cross-Default.
(i)    Any Consolidated Party (A) fails to make any payment when due, after the
expiration of any applicable grace or cure periods set forth therein (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Recourse Indebtedness or Guarantee of Recourse Indebtedness
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount outstanding, individually or in the aggregate with
all other Indebtedness as to which such failure exists, of more than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded;
(ii)    any Consolidated Party (A) fails to make any payment when due, after the
expiration of any applicable grace or cure periods set forth therein (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Non-Recourse Indebtedness or Guarantee of Non-Recourse
Indebtedness or (B) fails to observe or perform any other agreement or condition
relating to any Non-Recourse Indebtedness or Guarantee of Non-Recourse
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; provided
that no Event of Default shall occur under this clause (ii) unless an event
described in clause (A) or (B) occurs and is continuing (1) in respect of three
or more unrelated issuances of Non-Recourse Indebtedness or Guarantees of
Non-Recourse Indebtedness having an aggregate principal amount outstanding of
more than $75,000,000 or (2) in respect of any Non-Recourse Indebtedness or
Guarantee of Non-Recourse Indebtedness having an aggregate principal amount
outstanding, individually or in the aggregate with all other Non-Recourse
Indebtedness or Guarantees of Non-Recourse Indebtedness as to which an event
described in clause (A) or (B) exists, of more than $300,000,000;
(iii)    there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Consolidated Party is the Defaulting Party
(as defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which any Consolidated Party is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Consolidated Party as a result thereof is greater than $50,000,000; or
(f)    Insolvency Proceedings, Etc. Any Consolidated Party (other than an
Immaterial Subsidiary, the total assets of which, in the aggregate together with
the total assets of all other Immaterial Subsidiaries for which any event under
this clause (f) exists, as of the last day of the then most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or 6.01(b) do not exceed 10.0% of Consolidated Total Asset
Value) institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Consolidated Party (other
than an Immaterial Subsidiary, the total assets of which, in the aggregate
together with the total assets of all other Immaterial Subsidiaries for which
any event under this clause (g) exists, as of the last day of the then most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01(a) or 6.01(b) do not exceed 10.0% of Consolidated Total
Asset Value) becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 consecutive days after its issue or levy; or
(h)    Judgments. There is entered against any Consolidated Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $30,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Consolidated Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$50,000,000, or (ii) any Consolidated Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $50,000,000; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Consolidated Party or
any other Person contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies in writing that it has
any or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Loan Parties;
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents and applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03    Application of Funds. After an exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, commitment fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Lender Hedge Agreements, ratably
among the Lenders, the L/C Issuers and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Parent Borrower pursuant to Sections 2.03 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn, expired or cancelled, such remaining amount shall
be applied to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from the other
Loan Parties to preserve the allocation to Obligations otherwise set forth above
in this Section 8.03.
Notwithstanding the foregoing, Obligations arising under Lender Hedge Agreements
shall be excluded from the application described above if the Administrative
Agent has not received a Designation Notice that has been acknowledged in
writing by the Parent Borrower, together with such supporting documentation as
the Administrative Agent may reasonably request, from the applicable Hedge Bank.
Each Hedge Bank not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX.    ADMINISTRATIVE AGENT

9.01    Appointment and Authority. Each of the Lenders and each of the L/C
Issuers hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Other than with respect to the Parent Borrower’s consent rights under
Section 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent or the Arrangers, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent or the Arrangers, as applicable:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose to any Lender or any L/C Issuer, any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates, that is communicated to, obtained or in the possession
of, the Administrative Agent, any Arranger or any of their Related Parties in
any capacity, except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent herein.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Parent Borrower, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the any Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Parent Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Parent Borrower so long as no Event of Default shall have
occurred and be continuing (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Parent
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Parent Borrower so long as no Event of Default shall have
occurred and be continuing (such consent not to be unreasonably withheld or
delayed), appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Parent Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub‑agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders or L/C Issuers
and (b) in respect of any actions taken in connection with transferring the
agency to any successor Administrative Agent.
(d)    Any resignation by, or removal of, Bank of America as Administrative
Agent pursuant to this Section shall also constitute its resignation as an L/C
Issuer. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). Upon the appointment by the
Parent Borrower of a successor L/C Issuer hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer, (b) the retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer expressly acknowledges that none of the Administrative Agent nor
the Arranger has made any representation or warranty to it, and that no act by
the Administrative Agent or the Arranger hereafter taken, including any consent
to, and acceptance of any assignment or review of the affairs of any Loan Party
of any Affiliate thereof, shall be deemed to constitute any representation or
warranty by the Administrative Agent or the Arranger to any Lender or each L/C
Issuer as to any matter, including whether the Administrative Agent or the
Arranger have disclosed material information in their (or their Related
Parties’) possession. Each Lender and each L/C Issuer represents to the
Administrative Agent and the Arranger that it has, independently and without
reliance upon the Administrative Agent, the Arranger, any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis of, appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender and each L/C
Issuer represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender or L/C Issuer for the purpose of making, acquiring or
holding commercial loans and providing other facilities set forth herein as may
be applicable to such Lender or L/C Issuer, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender and each L/C Issuer agrees not to assert a claim in contravention of
the foregoing. Each Lender and each L/C Issuer represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such L/C Issuer, and either it, or the Person
exercising discretion in making its decision to make, acquire and/or hold such
commercial loans or to provide such other facilities, is experienced in making,
acquiring or holding such commercial loans or providing such other facilities.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Syndication Agent, the Joint Bookrunners or the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.08 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10    Guaranty Matters. Without limiting the provisions of Section 9.09, the
Lenders (including in its capacity as a potential Hedge Bank) and the L/C
Issuers irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person becomes an Excluded Subsidiary, ceases to be a Required
Subsidiary Guarantor or ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    Lender Hedge Agreements. No Hedge Bank that obtains the benefits of
Section 8.03 or the Guaranty by virtue of the provisions hereof or of the
Guaranty shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Lender Hedge Agreements unless the
Administrative Agent has received a Designation Notice that has been
acknowledged in writing by the Parent Borrower with respect to such Obligations,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Hedge Bank. The Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Lender
Hedge Agreements in the case of a termination of this Agreement and the
Facilities.

9.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

ARTICLE X.        MISCELLANEOUS

10.01    Amendments, Etc. Subject to Section 3.03(c) and the last paragraph of
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by any Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Parent Borrower or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Lenders or the Required
Incremental Term Loan Facility Lenders, as the case may be;
(c)    extend (except as provided in Section 2.13) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender entitled to such payment;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(f)    change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; provided, that (i) with the consent of the Required Lenders, such terms
and provisions may be amended on customary terms in connection with an “amend
and extend” transaction, but only if all Lenders that consent to such “amend and
extend” transaction are treated on a pro rata basis, (ii) such terms and
provisions may be amended in connection with the establishment of any
Incremental Term Loan Facility, with the consent of the Administrative Agent and
the Lenders providing commitments for such Incremental Term Loan Facility, so
long as such payments continue to be based on each Lender’s Applicable
Percentage with respect to the Facilities in which it participates and (iii)
such terms and provisions may be amended in connection with the establishment of
any additional Alternative Currency pursuant to Section 1.08, with the consent
of the Administrative Agent and the Lenders providing commitments for such
Alternative Currency, so long as such payments continue to be based on each
Lender’s Applicable Percentage with respect to the Revolving Credit Facility
after giving effect to any risk participations in, or tranches established with
respect to, such Alternative Currency;
(g)    (i) change any provision of this Section or the definition of “Required
Lenders”, without the written consent of each Lender, (ii) change the definition
of “Required Revolving Lenders” or “Appropriate Lenders” (as it applies to the
Revolving Credit Facility) without the written consent of each Revolving Lender,
(iii) change the definition of “Required Incremental Term Loan Facility Lenders”
or “Appropriate Lenders” (as it applies to an Incremental Term Loan Facility)
without the written consent of each Lender participating in such Incremental
Term Loan Facility or (iv) change any other provision hereof specifying the
number or percentage of Lenders, or otherwise identifying a specific group of
Lenders, required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;
(h)    release the Parent or K-W Properties, a California corporation from its
obligations under the Guaranty or otherwise release all or substantially all of
the value of the Guaranty, in each case, without the written consent of each
Lender (it being understood that only the consent of the Required Lenders shall
be required for a waiver of any requirement that any Foreign Subsidiary become a
Guarantor);
(i)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is an Incremental Term Loan Facility,
each Lender participating in such Incremental Term Loan Facility, and (ii) if
such Facility is the Revolving Credit Facility, each Revolving Lender; or
(j)    amend Section 1.08 or the definition of “Alternative Currency” without
the written consent of each Revolving Lender;
and, provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, (x) affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document or (y) amend or waive, or consent to any departure from, the
definitions of LIBOR, LIBOR Successor Rate, LIBOR Successor Rate Conforming
Changes, SOFR, Term SOFR or Scheduled Unavailability Date, clause (a) of the
definition of Eurocurrency Rate or the provisions of Section 3.03(c); and
(iii) any Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein,
(i)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended (except as provided in Section 2.13) without the consent
of such Lender and (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
(ii)    the Administrative Agent and the Parent Borrower may, with the consent
of the other (but without the consent of any Lender or other Loan Party), amend,
modify or supplement this Agreement and any other Loan Document
(A)    to cure any ambiguity, omission, typographical error, mistake, defect or
inconsistency if such amendment, modification or supplement does not adversely
affect the rights of the Administrative Agent or any Lender,
(B)    to add a “Guarantor” in accordance with the applicable provisions of this
Agreement and the other Loan Documents, or
(C)     (1) to add one or more additional revolving credit or term loan
facilities to this Agreement, in each case as contemplated by, and subject to
the limitations of Section 2.14, and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably in the benefits of this Agreement and the
other Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, (2) to permit the
Lenders providing such additional facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder, and (3) if an additional
facility shall take the form of a revolving credit or term loan facility on
terms that are not identical to the terms of the then existing facilities
hereunder, to include such terms as are then customary for the type of facility
being added; provided that the final maturity date of any such facility shall
not be earlier than the Revolver Maturity Date, in the case of a revolving
credit facility or the latest Maturity Date, in the case of a term loan
facility.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Parent Borrower or any other Loan Party, the Administrative
Agent or any L/C Issuer, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Consolidated Parties).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, each
L/C Issuer or the Loan Parties may each, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Consolidated Party, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party. In addition, in no event shall any Agent Party have any liability to any
Consolidated Party, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
(d)    Change of Address, Etc. Each of the Loan Parties, the Administrative
Agent and each L/C Issuer may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Parent Borrower,
the Administrative Agent and the L/C Issuers. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to one or more of the Consolidated Parties or their
respective securities for purposes of United States federal or state securities
laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices and Letter
of Credit Applications) purportedly given by or on behalf of a Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall jointly and severally indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as an L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Parent Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates (including the reasonable and
documented fees, charges and disbursements of a single primary counsel for the
Administrative Agent and if reasonably deemed necessary by the Administrative
Agent, of one special and local counsel in each relevant jurisdiction to the
Administrative Agent, the Arrangers and their respective Affiliates, retained by
the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, amendment and restatements, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out‑of‑pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, reinstatement, renewal or extension of any Letter of Credit
or any demand for payment thereunder and (iii) all reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable and documented fees, charges and
disbursements of a single primary counsel for the Administrative Agent, the
Lenders and the L/C Issuers and if reasonably deemed necessary by the
Administrative Agent, of one special and local counsel in each relevant
jurisdiction to the Lenders, the L/C Issuers and the Administrative Agent,
retained by the Administrative Agent and, in the case of actual or asserted
conflicts of interest, one additional special or local counsel, in each relevant
jurisdiction) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Parent Borrower. The Parent Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Arranger,
each Lender, each L/C Issuer, and each of BofA Securities, Inc. and JPMorgan
Chase, each in its capacity as a joint bookrunner, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”) from
and against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonable, documented out-of-pocket expenses (limited,
in the case of legal fees and expenses to the reasonable and documented fees and
out-of-pocket disbursements and other charges of a single primary counsel for
the Indemnitees, taken as a whole (and in the case of actual or asserted
conflicts of interest, one additional counsel to all conflicted and similarly
situated Indemnitees, taken as a whole), and if reasonably deemed necessary, of
one special and local counsel in each relevant jurisdiction to the Indemnitees,
taken as a whole (and in the case of actual or asserted conflicts of interest,
one additional special or local counsel, in each relevant jurisdiction),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Parent Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties and reasonable settlement costs (in each
case, excluding special damages or other consequential damages (including lost
profits) to the extent such special damages or consequential damages do not
represent an out-of-pocket loss or expense of an Indemnitee) arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials at, on, under or emanating from any property
owned, leased or operated by any Consolidated Party, or any Environmental
Liability related in any way to any Consolidated Party, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent Borrower or any other Consolidated
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any Related Party of such Indemnitee, (y) result from a claim
brought by a Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) a dispute solely
among Indemnitees and not involving any act or omission of the Parent Borrower
or any of its Affiliates (other than, with respect to the Administrative Agent,
any of the Arrangers or any other agent or arranger under this Agreement, any
dispute involving such Person in its capacity or in fulfilling its role as
such). Without limiting the provisions of Section 3.01(c), this Section 10.04(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Parent Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arrangers, any L/C Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Arrangers, the L/C Issuers or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any Arranger or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Loan Party agrees that it shall not assert, and hereby
waives, and acknowledges that no other Person shall have, any claim against any
Indemnitee, in each case, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after receipt of a reasonably detailed invoice therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
any L/C Issuer, the replacement of any Lender, the termination of the Facilities
and the repayment, satisfaction or discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Loan Party is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect in the applicable currency
of such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that other than
pursuant to a transaction permitted under Section 7.04 (it being understood that
any waiver with respect to Section 7.04 only requires the consent of Required
Lenders) neither any Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 10.06(b), (ii) by way of
participation in accordance with the provisions of Section 10.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.06(d) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that in each case with respect to any Facility any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in Section 10.06(b)(i)(B)
in the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in Section 10.06(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Parent Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations under the different
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.06(b)(i)(B) and, in addition:
(A)    the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Parent Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of each L/C Issuer shall be required for any assignment of
Revolving Credit Commitments.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment and such
fee shall not be required in the case of an assignment by a Lender to its
Affiliate. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
any Consolidated Party or any of their respective Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, each Borrower (at its expense) shall execute and deliver a
Note to (i) the assignee Lender and/or (ii) in the case of a partial assignment
by a Lender, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by any Loan Party
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, any other Loan Party or the Administrative Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or any Consolidated Party or any
Consolidated Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, other Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Parent Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b); provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under Section 10.06(b) and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Parent Borrower's request
and expense, to use reasonable efforts to cooperate with the Parent Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Section 1.163-5(b) of the proposed
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign or grant a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment or grant of a security interest to secure
obligations to a Federal Reserve Bank or any other central bank; provided that
no such pledge or assignment or grant shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee or grantee for
such Lender as a party hereto.
(f)    Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time a Lender that is an L/C Issuer
assigns all of its Revolving Credit Commitment and Revolving Loans pursuant to
Section 10.06(b) above, such Lender may, upon 30 days’ notice to the Parent
Borrower and the Lenders, resign as an L/C Issuer. In the event of any such
resignation as an L/C Issuer, the Parent Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Parent Borrower to appoint any such successor shall affect the
resignation of such Lender as an L/C Issuer. If any Lender resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the
Revolving Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment of a
successor L/C Issuer, (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, issued by the resigning L/C Issuer and
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process (in
which case the disclosing Person shall inform the Parent Borrower promptly
thereof prior to such disclosure to the extent practicable and not prohibited by
law, rule or regulation), (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.14(c) or Section 10.01 or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any of the Borrowers and their obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Parent or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers or
other market identifiers with respect to the credit facilities provided
hereunder, (h) with the prior written consent of the Parent Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, (y) becomes available to the Administrative
Agent, any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Consolidated Party or (z) is
independently discovered or developed by a party hereto without utilizing any
Information received from any Consolidated Party or violating the terms of this
Section. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent, the Syndication Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments. For purposes of this Section, “Information” means all
information received from the Parent or any Subsidiary relating to the Parent or
any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Parent or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Parent Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Parent Borrower or any other Loan Party against any and all of
the obligations of the Parent Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Parent Borrower
or such Loan Party may be contingent or unmatured or are owed to a branch,
office or Affiliate of such Lender or such L/C Issuer different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Parent Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Without limitation of Section
10.20, this Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or any L/C
Issuer, constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuers, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13    Replacement of Lenders. If the Parent Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Parent Borrower the right to replace a Lender as a
party hereto, then the Parent Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Parent Borrower shall have paid, or caused to be paid, to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Parent Borrower or applicable Designated Borrower (in the case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, amendment and restatement, waiver or other modification hereof or of
any other Loan Document), each of the Loan Parties acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers, the L/C Issuers and the Lenders are arm’s-length commercial
transactions between the Borrowers, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arrangers, the
L/C Issuers and the Lenders, on the other hand, (B) each of the Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Arranger, each L/C Issuer and each Lender is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Parent Borrower, any other Loan Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, any Arranger, any L/C Issuer nor any Lender has any
obligation to the Parent Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the L/C Issuers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
any Arranger, any L/C Issuer nor any Lender has any obligation to disclose any
of such interests to any Loan Party or any of their respective Affiliates. Each
Loan Party agrees it will not claim that any of the Administrative Agent, any
Arranger, any L/C Issuer or any Lender has rendered advisory services of any
nature or respect or owes a fiduciary or similar duty to such Loan Party, in
connection with any transactions contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments, amendment and restatements or other modifications,
Loan Notices, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Notwithstanding anything contained herein to the contrary, the
Administrative Agent is under no obligation to accept an Electronic Signature in
any form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, that, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, each party hereto shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of any other party hereto
without further verification and (b) upon the reasonable request of the
Administrative Agent, any Electronic Signature of any party to this Agreement
shall, as promptly as practicable, be followed by such manually executed
counterpart.  For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.

10.18    USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act. Each Loan Party shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act and the Beneficial Ownership Regulation (including a Beneficial
Ownership Certification, if requested).

10.19    MFN Provisions. At any time that the Required Consolidated Parties have
payment obligations (as borrowers, guarantors or otherwise) in respect of
Unsecured Indebtedness (including without limitation Indebtedness under notes
issued pursuant to any KWI Note Indenture, but excluding Indebtedness incurred
hereunder) in the aggregate principal amount of $100,000,000 or more, if any
covenant or payment or prepayment provision contained in the terms of the
documentation evidencing the Unsecured Indebtedness that caused the aggregate
principal amount to equal or exceed $100,000,000 is more restrictive or more
favorable to a Lender or, as a result of any additions to or modifications of
the provisions of any Unsecured Indebtedness of any Required Consolidated Party
the terms thereof becomes more restrictive or more favorable to a Lender than
the covenants or payment or prepayment provisions hereunder, (such more
favorable provisions, each an “MFN Provision”) each such MFN Provision will
automatically be incorporated herein, mutatis mutandis, and shall remain in
effect hereunder so long the Required Consolidated Parties have payment
obligations (as borrowers, guarantors or otherwise) in respect of such Unsecured
Indebtedness (other than Indebtedness hereunder); provided that (i) if a default
or event of default occurs with respect to any MFN Provision, then any waiver of
such default or event of default by the holders of the relevant Unsecured
Indebtedness shall operate as a waiver under the Loan Documents solely to the
extent that a Default has not occurred under this Agreement without giving
effect to such MFN Provision, (ii) at all times that Unsecured Indebtedness
(other than Indebtedness hereunder) in respect of which the Required
Consolidated Parties have payment obligations (as borrowers, guarantors or
otherwise) is less than $100,000,000 in the aggregate, no MFN Provisions will be
deemed incorporated into this Agreement, (iii) if an MFN Provision is amended,
modified or terminated in the Unsecured Indebtedness pursuant to which such MFN
Provision was applied hereunder, then such MFN Provision will automatically be
amended, modified or terminated, as applicable, in a corresponding manner with
respect to this Agreement, and (iv) if an MFN Provision is applied hereunder,
the aggregate principal amount of the Unsecured Indebtedness pursuant to which
such MFN Provision was applied will be subtracted from any future calculations
of the $100,000,000 threshold. For the avoidance of doubt, the intent is that
the MFN Provisions shall only be in effect hereunder when the Required
Consolidated Parties have payment obligations (as borrowers, guarantors or
otherwise) in respect of Unsecured Indebtedness (other than Indebtedness
hereunder) that in the aggregate equals or exceeds $100,000,000, and no waiver,
other than a waiver provided in accordance with Section 10.01, shall be
effective to waive any provision of this Agreement or any other Loan Document as
in effect without giving effect to any MFN Provision, or consent to the
departure by any Borrower or any other Loan Party therefrom. Promptly upon
request by the Administrative Agent, the Parent and the Parent Borrower shall,
and shall cause each other Loan Party to do, execute and take any and all such
further acts, amendments, supplements, modifications and assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to document incorporation of the MFN Provision and otherwise carry out
the intent and purposes of this Section 10.19.

10.20    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an Affected
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

10.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be the applicable Spot Rate as of the Business Day on which final judgment is
given (which for the avoidance of doubt, will be determined two Business Days
prior to such final judgment as specified in the definition of Spot Rate). The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender or any L/C Issuer hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender or such L/C Issuer, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender or such L/C Issuer, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent or any Lender or
any L/C Issuer from any Borrower in the Agreement Currency, each Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender or such L/C Issuer, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent or
any Lender or any L/C Issuer in such currency, the Administrative Agent or such
Lender or such L/C Issuer, as the case may be, agrees to return the amount of
any excess to the applicable Borrower (or to any other Person who may be
entitled thereto under applicable Law). All obligations of the Borrowers under
this Section 10.23 shall survive termination of the Facilities and repayment of
all other Obligations hereunder.

10.01    No Novation.
(a)    This Agreement amends, restates and supersedes the Existing KWI Credit
Agreement in its entirety and is not intended to be or operate as a novation or
an accord and satisfaction of the Existing KWI Credit Agreement or the
obligations evidenced thereby or provided for thereunder. Without limiting the
generality of the foregoing (i) all “Loans” under (and as defined in) the
Existing KWI Credit Agreement shall on the Closing Date become Loans hereunder,
(ii) all Existing Letters of Credit shall on the Closing Date become Letters of
Credit hereunder and (iii) all other Obligations outstanding under the Existing
KWI Credit Agreement shall on the Closing Date be Obligations under this
Agreement.
(b)    On the Closing Date, the Original Note, if any, held by each Revolving
Lender shall be deemed to be cancelled and, if such Revolving Lender has
requested a Revolving Note hereunder, amended and restated by the Revolving Note
delivered hereunder on or about the Closing Date (regardless of whether any
Revolving Lender shall have delivered to the Parent Borrower for cancellation
the Original Note held by it).  Each Revolving Lender, whether or not requesting
a Revolving Note hereunder, shall use its commercially reasonable efforts to
deliver any Original Note held by it to the Parent Borrower for cancellation
and/or amendment and restatement.  All amounts owing under, and evidenced by,
the Original Notes held by a Revolving Lender as of the Closing Date shall
continue to be outstanding hereunder, and shall from and after the Closing Date,
if requested by the Revolving Lender holding such Original Note, be evidenced by
the Revolving Notes, and shall in any event be evidenced by, and governed by the
terms of, this Agreement.  Each Revolving Lender hereby agrees to indemnify and
hold harmless the Parent Borrower from and against any and all liabilities,
losses, damages, actions or claims that may be imposed on, incurred by or
asserted against the Parent Borrower arising out of such Revolving Lender’s
failure to deliver the Original Note held by it to the Parent Borrower for
cancellation, subject to the condition that the Parent Borrower shall not make
any payment to any Person claiming to be the holder of such Original Note unless
such Revolving Lender is first notified of such claim and is given the
opportunity, at such Revolving Lender’s sole cost and expense, to assert any
defenses to such payment.

10.02    Exiting Lenders. On the Closing Date, the commitment of each lender
that is a party to the Existing KWI Credit Agreement but is not a party to this
Agreement (an “Exiting Lender”) will be terminated, all outstanding obligations
owing to the Exiting Lenders will be repaid in full, the Original Note, if any,
held by each Exiting Lender shall be deemed to be cancelled (regardless of
whether any Exiting Lender shall have delivered to the Parent Borrower for
cancellation the Original Note held by it) and each Exiting Lender will cease to
be a Lender under the Existing KWI Credit Agreement and will not be a Lender
under this Agreement. To the extent the Existing KWI Credit Agreement provides
that certain terms survive the termination of the Existing KWI Credit Agreement
or survive the payment in full of principal, interest and all other amounts
payable thereunder, then such terms shall survive the amendment and restatement
of the Existing KWI Credit Agreement for the benefit of the Exiting Lenders.

10.03    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.25, the following terms have the following
meanings:
(c)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(d)    “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).
(e)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(f)    “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE XI.    CONTINUING GUARANTY

11.01    Guaranty. Each Guarantor, the Parent Borrower and each other Borrower,
other than a Borrower that is an Excluded Subsidiary (and for purposes of this
Article XI, the Parent Borrower and each such other Borrower shall be deemed to
be a Guarantor), jointly and severally with the other Guarantors, hereby
absolutely, irrevocably and unconditionally guarantees, as a guaranty of payment
and performance and not a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise of the Loan Parties to the Creditor Parties, and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, amendment and restatements, refinancings and other
modifications thereof and all costs, reasonable and documented attorneys’ fees
and expenses incurred by the Creditor Parties in connection with the collection
or enforcement thereof) (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that (i) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (ii) the liability of each Subsidiary Guarantor
individually with respect to this Guaranty shall be limited to an aggregate
amount equal to the largest amount (taking into account any amounts payable to
such Guarantor under Section 11.10) that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of any applicable state law. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantors, and conclusive absent manifest error for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby, to the extent permitted by applicable Law, waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing other than the payment and performance of the Guaranteed
Obligations in full in cash in accordance with the Loan Documents.

11.02    Rights of Lenders. Each Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of such Guarantor, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, sell, or otherwise dispose of, or impair or fail to
perfect any Lien on, any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuers and the Lenders in
their sole discretion may determine; and (d) release or substitute any other
Guarantor or one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of the Guarantors under this
Guaranty or which, but for this provision, might operate as a discharge of one
or more of the Guarantors.

11.03    Certain Waivers. Each Guarantor hereby, to the extent permitted by
applicable Law, waives (a) any defense arising by reason of any disability or
other defense of any Borrower, any other Loan Party or any other guarantor of
the Guaranteed Obligations or any part thereof, or the cessation from any cause
whatsoever (including any act or omission of any Creditor Party) of the
liability of any Borrower (other than the defense of prior payment in full of
the Guaranteed Obligations); (b) any defense based on any claim that such
Guarantor’s obligations exceed or are more burdensome than those of any
Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any requirement to proceed against any
Borrower or any other Loan Party, proceed against or exhaust any security for
the Guaranteed Obligations, or pursue any other remedy in the power of any
Creditor Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Creditor Party; and (f) to the fullest
extent permitted by law, any and all other defenses (other than the defense of
prior payment in full of the Guaranteed Obligations) or benefits that may be
derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties. Each Guarantor expressly waives all setoffs
and counterclaims and all presentments, demands for payment or performance,
notices of nonpayment or nonperformance, protests, notices of protest, notices
of dishonor and all other notices or demands of any kind or nature whatsoever
with respect to the Guaranteed Obligations, and all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.

11.04    Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor of the
Guaranteed Obligations or any part thereof, and a separate action may be brought
against any Guarantor to enforce this Guaranty whether or not any Borrower or
any other Person is joined as a party.

11.05    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty (other than contingent obligations
for which no claim has been made) have been paid and performed in full and all
are terminated, and all Letters of Credit have been cancelled, have expired or
terminated or have been collateralized to the satisfaction of the Administrative
Agent and the L/C Issuers. If any amounts are paid to any Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust by such
Guarantor for the benefit of the Creditor Parties and shall forthwith be paid to
the Administrative Agent for the benefit of the Creditor Parties to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

11.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Commitments are terminated, all
Obligations (other than contingent obligations for which no claim has been made)
and any other amounts payable under this Guaranty are paid in full in cash and
all Letters or Credit have been cancelled, have expired or terminated or have
been collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or any other Guarantor is made, or any of the Creditor
Parties exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by any of the
Creditor Parties in their discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Creditor Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.

11.07    Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Loan Party owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Loan Party to such Guarantor as subrogee of the Creditor Parties or
resulting from such Guarantor’s performance under this Guaranty, to the payment
in full in cash of all Guaranteed Obligations. If the Creditor Parties so
request, any such obligation or indebtedness of any Loan Party to any Guarantor
shall be enforced and performance received by such Guarantor as trustee for the
Creditor Parties and the proceeds thereof shall be paid over to the
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty.

11.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against any Borrower or any other Loan Party under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Guarantors
immediately upon demand by the Creditor Parties.

11.09    Condition of the Loan Parties. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Loan Parties and any other guarantor of the Guaranteed Obligations such
information concerning the financial condition, business and operations of the
Loan Parties and any such other guarantor as such Guarantor requires, and that
none of the Creditor Parties has any duty, and such Guarantor is not relying on
the Creditor Parties at any time, to disclose to such Guarantor any information
relating to the business, operations or financial condition of the Loan Parties
or any other guarantor of the Guaranteed Obligations (such Guarantor waiving any
duty on the part of the Creditor Parties to disclose such information and any
defense relating to the failure to provide the same).

11.10    Contribution. At any time a payment in respect of the Guaranteed
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Guaranteed Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Guaranteed Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Guaranteed Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
either has not made any payments or has made payments in respect of the
Guaranteed Obligations to and including the date of the Relevant Payment in an
aggregate amount less than such other Guarantor’s Contribution Percentage of the
aggregate payments made to and including the date of the Relevant Payment by all
Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty (other than contingent obligations for which no claim has been
made) are paid in full in cash and all Commitments are terminated and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers, it being expressly recognized and agreed by all parties hereto that any
Guarantor’s right of contribution arising pursuant to this Section 11.10 against
any other Guarantor shall be expressly junior and subordinate to such other
Guarantor’s obligations and liabilities in respect of the Guaranteed Obligations
and any other obligations owing under this Guaranty. As used in this Section
11.10, (i) each Guarantor’s “Contribution Percentage” shall mean the percentage
obtained by dividing (x) the Adjusted Net Worth (as defined below) of such
Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii) the
“Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date. All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 11.10, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty (other than contingent obligations for which no claim has
been made) are paid in full in cash and all Commitments are terminated and all
Letters of Credit have been cancelled, have expired or terminated or have been
collateralized to the satisfaction of the Administrative Agent and the L/C
Issuers. Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Administrative Agent or the Required Lenders.

11.11    Release of Subsidiary Guarantors. In the event that any Subsidiary
Guarantor becomes an Excluded Subsidiary, ceases to be a Required Subsidiary
Guarantor, or ceases to be a Subsidiary as a result of a Disposition of all of
its capital stock or other Equity Interests as a result of a transaction
permitted hereunder, then such Subsidiary Guarantor shall, upon becoming an
Excluded Subsidiary, ceasing to be a Required Subsidiary Guarantor, or upon the
consummation of such Disposition, as applicable, be released from its
obligations under this Guaranty, and the Administrative Agent shall, upon the
request and at the sole expense of the Borrowers, provide the Parent Borrower
with written confirmation of such release and shall take such further actions as
reasonably requested by the Parent Borrower to evidence such release; provided
that in connection with any such request for written confirmation of such
release, the Parent Borrower shall deliver to the Administrative Agent, at least
five (5) Business Days’ prior to the date that the Parent Borrower requests
delivery of such written confirmation of release (or such shorter period as
agreed to by the Administrative Agent in its sole discretion), a written request
therefor, together with a certificate signed by a Responsible Officer of the
Parent Borrower certifying that such Subsidiary Guarantor is an Excluded
Subsidiary, such Subsidiary Guarantor is no longer a Required Subsidiary
Guarantor, or such Disposition is the result of a transaction permitted under
this Agreement.


44

--------------------------------------------------------------------------------






11.12    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under
this Guaranty and the other Loan Documents in respect of such Swap Obligation
(but, in each case, only up to the maximum amount of such liability that can be
hereby incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article XI voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 11.12 shall remain in full force and effect until the Obligations (other
than contingent obligations for which no claim has been made) have been
indefeasibly paid and performed in full. Each Qualified ECP Guarantor intends
this Section11.12 to constitute, and this Section 11.12 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.


[Signature pages immediately follow]






45

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


KENNEDY-WILSON, INC.
KENNEDY-WILSON HOLDINGS, INC.
KENNEDY-WILSON PROPERTIES, LTD.
KENNEDY-WILSON PROPERTY SERVICES, INC.
KENNEDY-WILSON PROPERTY SERVICES II, INC.
KENNEDY-WILSON PROPERTY EQUITY, INC.
KENNEDY-WILSON PROPERTY EQUITY II, INC.
KENNEDY-WILSON PROPERTY SPECIAL EQUITY, INC.
KENNEDY-WILSON PROPERTY SPECIAL EQUITY II, INC.
KENNEDY WILSON PROPERTY SPECIAL EQUITY III, LLC
K-W PROPERTIES
KENNEDY WILSON OVERSEAS INVESTMENTS, INC.
FAIRWAYS 340 CORP.
K-W SANTIAGO INC.
KENNEDY-WILSON INTERNATIONAL
KENNEDY-WILSON TECH LTD.
KWP FINANCIAL I
KENNEDY-WILSON PROPERTIES LTD.
KENNEDY WILSON AUCTION GROUP INC.
KENNEDY WILSON REAL ESTATE SALES & MARKETING




By: /s/ Justin Enbody__________________________
Name: Justin Enbody
Title: Chief Financial Officer


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KENNEDY WILSON PROPERTY SERVICES III GP, LLC
KW BASGF II MANAGER, LLC
KWF INVESTORS I, LLC
KWF INVESTORS III, LLC
KWF MANAGER I, LLC
KWF MANAGER II, LLC
KWF MANAGER III, LLC
SG KW VENTURE I MANAGER LLC
KW SUMMER HOUSE MANAGER, LLC
KW MONTCLAIR, LLC
KW SERENADE MANAGER, LLC
KW REDMOND MANAGER, LLC
KW DILLINGHAM AINA LLC
KENNEDY WILSON FUND MANAGEMENT GROUP, LLC
KWF MANAGER IV, LLC
KENNEDY WILSON PROPERTY EQUITY IV, LLC
KWF INVESTORS IV, LLC
KWF INVESTORS V, LLC
KW ARMACOST, LLC
SANTA MARIA LAND PARTNERS MANAGER, LLC
KW LOAN PARTNERS VII, LLC
KWF INVESTORS VII, LLC
KWF MANAGER VII, LLC
KW BOISE PLAZA, LLC
KENNEDY WILSON PROPERTY SERVICES IV GP, LLC
KW EU LOAN PARTNERS II, LLC
KW 1200 MAIN LLC




By: /s/ Justin Enbody____________________________
Name: Justin Enbody
Title: Treasurer


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW HARRINGTON LLC
KW 5200 LANKERSHIM MANAGER, LLC
KWF MANAGER X, LLC
KWF MANAGER XI, LLC
KWF MANAGER XII, LLC
KW REAL ESTATE VENTURE XIII, LLC
KWF MANAGER XIII, LLC
KW EU LOAN PARTNERS III, LLC
KW EU INVESTORS I, LLC
KW RICHFIELD PLAZA, LLC
KW CURRIER SQUARE SHOPPING CENTER, LLC
KW CREEKVIEW SHOPPING CENTER, LLC
KW SECURITIES, LLC
KW VICTORY LAND LOAN, LLC
KW VICTORY PLAZA LOAN, LLC
COUNTRY RIDGE IX, LLC
KW EU INVESTORS VIII, LLC
KW PARK SANTA FE, LLC
KW CYPRESS, LLC
KW TACOMA CONDOS, LLC
KW DESERT RAMROD SPONSOR, LLC




By: /s/ Justin Enbody____________________________
Name: Justin Enbody
Title: Treasurer


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW Ireland LLC




By: /s/ Mary L. Ricks___________________________
Name: Mary L. Ricks
Title: President


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KENNEDY WILSON PROPERTY SERVICES III, L.P.


By:    Kennedy Wilson Property Services III GP, LLC,
    its general partner




By: /s/ Justin Enbody____________________________
Name: Justin Enbody
Title: Treasurer






KENNEDY WILSON PROPERTY SERVICES IV, L.P.


By:    Kennedy Wilson Property Services IV GP, LLC,
    its general partner




By: /s/ Justin Enbody____________________________
Name: Justin Enbody
Title: Treasurer








[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







DILLINGHAM RANCH AINA LLC


By:    68-540 Farrington, LLC,
its sole member


By:    KW Dillingham Aina LLC,
its sole member




By: /s/ Justin Enbody__________________
Name: Justin Enbody
Title: Treasurer






68-540 FARRINGTON, LLC


By:    KW Dillingham Aina LLC,
its sole member




By: /s/ Justin Enbody_____________________________
Name: Justin Enbody
Title: Treasurer






KW INVESTMENT ADVISER, LLC


By:    Kennedy-Wilson, Inc., its sole member




By: /s/ Justin Enbody_____________________________
Name: Justin Enbody
Title: Chief Financial Officer


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW FOUR POINTS LLC




By: /s/ Matt Windisch____________________________
Name: Matt Windisch
Title: Vice President






[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW RESIDENTIAL CAPITAL, LLC
KW LOAN PARTNERS VIII, LLC




By: /s/ Justin Enbody_____________________________
Name: Justin Enbody
Title: Vice President and Treasurer






[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW RED CLIFF SHOPPING CENTER, LLC
KW HOLIDAY VILLAGE SHOPPING CENTER, LLC
KW 9350 CIVIC CENTER DRIVE, LLC
KW TAYLOR YARD 55, LLC
KW HILLTOP MANAGER II, LLC
KW BOZEMAN INVESTORS, LLC
KW ONE BAXTER WAY GP, LLC
KW RIVERDALE AND 36, LLC
KW 400 CALIFORNIA MEMBER, LLC
KW CIG MANAGEMENT SERVICES, LLC
KW TERRA WEST SPONSOR, LLC




By: /s/ Justin Enbody_____________________________
Name: Justin Enbody
Title: Vice President






[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KENNEDY-WILSON CAPITAL




By: /s/ Justin Enbody_____________________________
Name: Justin Enbody
Title: Vice President and Assistant Secretary






[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW HANOVER QUAY, LLC
KENNEDY WILSON PROPERTY SERVICES VI, LLC
KENNEDY WILSON PROPERTY EQUITY VI, LLC
KW LV 3 SPONSOR, LLC
KW NB LLC
KW CAMARILLO LAND, LLC




By: /s/ Kent Mouton_____________________________
Name: Kent Mouton
Title: President










[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW 2013EE LLC
KW EU PRS INVESTOR, LLC
KW ROSEWOOD PREMIERE, LLC
KW RIVER POINTE PREMIERE, LLC
KW KAWANA SPRINGS, LLC
KW QUEBEC PARTICIPANT, LLC
KW QUEBEC ASSET MANAGER, LLC
KW REAL ESTATE II EQUITY, LLC
KW REAL ESTATE II CARRY, LLC
KW REAL ESTATE II GP, LLC
KW SUNSET CP PARTICIPANT, LLC
KW SUNSET CP ASSET MANAGER, LLC
KW CP WEST HILLS PARTICIPANT, LLC
KW CP WEST HILLS ASSET MANAGER, LLC
KW LINDER ROAD, LLC
KW SEATTLE OFFICE PORTFOLIO GP, LLC
KW CDO INVESTOR, LLC
KW HAMILTON LANDING—LAND, LLC
KW RANCHO MIRAGE LOAN, LLC
KW SUNSET NORTH, LLC
KW HEIGHTS INVESTOR, LLC
KW BURLINGAME POINT LOAN, LLC




By: /s/ Kent Mouton_____________________________
Name: Kent Mouton
Title: President




[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







KW PACIFICA, LLC
KW RIVERWALK, LLC
KW ABQ, LLC
KW F5 TOWER, LLC
KW MANHATTAN BEACH STUDIOS LOAN, LLC
KW GOLDEN STATE TOWERS LOAN LLC




By: /s/ Kent Mouton_____________________________
Name: Kent Mouton
Title: President








[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Administrative Agent






By: /s/ Ronaldo Naval__________________________
Name: Ronaldo Naval
Title: Vice President


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender and an L/C Issuer






By: /s/ Dennis Kwan______________________________
Name: Dennis Kwan
Title: Senior Vice President




[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender and
an L/C Issuer




By: /s/ Eric Guggenheimer__________________________
Name: Eric Guggenheimer
Title: Vice President




[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Wayne Choi______________________________
Name: Wayne Choi
Title: Senior Vice President




[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







FIFTH THIRD BANK, N.A., as a Lender




By: /s/ Michael Glandt__________________________
Name: Michael Glandt
Title: Vice President




[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By: /s/ Ming K. Chu______________________________
Name: Ming K. Chu
Title: Director


By: /s/ Annie Chung______________________________
Name: Annie Chung
Title: Director


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------






BBVA USA, as a Lender




By: /s/ Don Byerly______________________________
Name: Don Byerly
Title: Executive Vice President




[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------






EAST WEST BANK, A CALIFORNIA BANKING CORPORATION, as a Lender




By: /s/ Flora Ling______________________________
Name: Flora Ling
Title: Sr. Vice President


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------






PACIFIC WESTERN BANK, A CALIFORNIA STATE-CHARTERED BANK, as a Lender




By: /s/ Todd Savitz______________________________
Name: Todd Savitz
Title: Senior Vice President


[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Annie Carr______________________________
Name: Annie Carr
Title: Authorized Signatory




[Signature Page to Kennedy-Wilson, Inc. Credit Agreement]

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS, APPLICABLE PERCENTAGES
AND L/C COMMITMENTS


Lender
Revolving Credit Facility
 
Commitment
Applicable Percentage
L/C Commitment
Bank of America, N.A.


$72,500,000.00


14.500000000
%


$25,000,000.00


JPMorgan Chase Bank, N.A.


$72,500,000.00


14.500000000
%


$25,000,000.00


U.S. Bank National Association


$65,000,000.00


13.000000000
%
N/A


Fifth Third Bank, N.A.


$65,000,000.00


13.000000000
%
N/A


Deutsche Bank AG, New York Branch


$65,000,000.00


13.000000000
%
N/A


BBVA USA


$40,000,000.00


8.000000000
%
N/A


East West Bank


$40,000,000.00


8.000000000
%
N/A


Pacific Western Bank


$40,000,000.00


8.000000000
%
N/A


Goldman Sachs Bank USA


$40,000,000.00


8.000000000
%
N/A


 
 
 
 
Total


$500,000,000.00


100.000000000
%


$50,000,000.00











Schedule 2.01

--------------------------------------------------------------------------------






SCHEDULE 2.03




EXISTING LETTERS OF CREDIT




None.






Schedule 2.03

--------------------------------------------------------------------------------






SCHEDULE 5.13
SUBSIDIARIES, JURISDICTION OF INCORPORATION/ORGANIZATION, TAXPAYER ID
 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
1.    
Kennedy-Wilson Holdings, Inc.
DE Corporation
26-0508760
N/A
2.    
Kennedy-Wilson, Inc.
DE Corporation
95-4364537
100% owned by Kennedy-Wilson Holdings, Inc.
3.    
Kennedy-Wilson Properties, Ltd.
DE Corporation
95-4697159
100% owned by Kennedy-Wilson, Inc.
4.    
Kennedy-Wilson Property Services, Inc.
DE Corporation
95-4812579
100% owned by Kennedy-Wilson, Properties, Ltd.
5.    
Kennedy-Wilson Property Services II, Inc.
DE Corporation
20-3693493
100% owned by Kennedy-Wilson, Properties, Ltd.
6.    
Kennedy Wilson Property Services III, L.P.
DE Limited Partnership
26-1558520
100% owned by Kennedy-Wilson, Properties, Ltd.
7.    
Kennedy-Wilson Property Equity, Inc.
DE Corporation
95-4812580
100% owned by K-W Properties
8.    
Kennedy-Wilson Property Equity II, Inc.
DE Corporation
20-3812712
100% owned by K-W Properties
9.    
Kennedy-Wilson Property Special Equity, Inc.
DE Corporation
95-4812583
100% owned by Kennedy-Wilson, Properties, Ltd.
10.    
Kennedy-Wilson Property Special Equity II, Inc.
DE Corporation
20-3693618
100% owned by Kennedy-Wilson, Properties, Ltd.
11.    
Kennedy Wilson Property Special Equity III, LLC
DE Limited Liability Company
26-1558607
100% owned by Kennedy-Wilson, Properties, Ltd.



Schedule 5.13 - 1

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
12.    
K-W Properties
CA Corporation
95-4492564
100% owned by Kennedy-Wilson, Inc.
13.    
Kennedy Wilson Property Services III GP, LLC
DE Limited Liability Company
26-3806726
100% owned by K-W Properties
14.    
KW BASGF II Manager, LLC
DE Limited Liability Company
20-5523327
100% owned by K-W Properties
15.    
KWF Investors I, LLC
DE Limited Liability Company
27-3337920
100% owned by K-W Properties
16.    
KWF Investors III, LLC
DE Limited Liability Company
27-4110400
100% owned by K-W Properties
17.    
KWF Manager I, LLC
DE Limited Liability Company
27-3337771
100% owned by K-W Properties
18.    
KWF Manager II, LLC
DE Limited Liability Company
27-3788479
100% owned by K-W Properties
19.    
KWF Manager III, LLC
DE Limited Liability Company
27-4110811
100% owned by K-W Properties
20.    
Kennedy Wilson Overseas Investments, Inc.
DE Corporation
20-2715619
100% owned by Kennedy-Wilson, Inc.
21.    
Fairways 340 Corp.
DE Corporation
20-4169707
100% owned by K-W Properties
22.    
SG KW Venture I Manager LLC
DE Limited Liability Company
27-1366657
100% owned by K-W Properties
23.    
KW Summer House Manager, LLC
DE Limited Liability Company
27-2502491
100% owned by K-W Properties



Schedule 5.13 - 2

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
24.    
KW Montclair, LLC
DE Limited Liability Company
26-2942185
100% owned by K-W Properties
25.    
KW Serenade Manager, LLC
DE Limited Liability Company
27-3271987
100% owned by K-W Properties
26.    
K-W Santiago Inc.
CA Corporation
95-4704530
100% owned by K-W Properties
27.    
KW Redmond Manager, LLC
DE Limited Liability Company
26-2773678
100% owned by K-W Properties
28.    
Dillingham Ranch Aina LLC
DE Limited Liability Company
20-4635382
100% owned by 68-540 Farrington, LLC
29.    
68-540 Farrington, LLC
DE Limited Liability Company
20-4879846
100% owned by KW Dillingham Aina LLC
30.    
KW Dillingham Aina LLC
DE Limited Liability Company
20-4788802
100% owned by K-W Properties
31.    
Kennedy Wilson Fund Management Group, LLC
CA Limited Liability Company
20-8342380
100% owned by K-W Properties
32.    
Kennedy-Wilson International
CA Corporation
95-3379144
100% owned by Kennedy-Wilson, Inc.
33.    
Kennedy-Wilson Tech Ltd.
CA Corporation
95-4725845
100% owned by Kennedy-Wilson, Properties, Ltd.
34.    
KWP Financial I
CA Corporation
95-4506679
100% owned by K-W Properties
35.    
Kennedy-Wilson Properties Ltd.
IL Corporation
36-2709910
100% owned by Kennedy-Wilson Properties, Ltd.
36.    
Kennedy Wilson Auction Group Inc.
CA Corporation
26-0808460
100% owned by Kennedy-Wilson, Inc.



Schedule 5.13 - 3

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
37.    
KWF Manager IV, LLC
DE Limited Liability Company
45-1836132
100% owned by K-W Properties
38.    
KW Ireland, LLC
DE Limited Liability Company
45-1840083
100% owned by Kennedy-Wilson, Inc.
39.    
Kennedy Wilson Property Equity IV, LLC
DE Limited Liability Company
45-2147199
100% owned by K-W Properties
40.    
Kennedy Wilson Real Estate Sales & Marketing
CA Corporation
45-2718656
100% owned by Kennedy-Wilson, Inc.
41.    
KWF Investors IV, LLC
DE Limited Liability Company
45-1837186
100% owned by K-W Properties
42.    
KWF Investors V, LLC
DE Limited Liability Company
45-2477357
100% owned by K-W Properties
43.    
KW Armacost, LLC
DE Limited Liability Company
45-2727561
100% owned by K-W Properties
44.    
Santa Maria Land Partners Manager, LLC
DE Limited Liability Company
45-3630097
100% owned by K-W Properties
45.    
KW Investment Adviser, LLC
DE Limited Liability Company
45-4320018
100% owned by Kennedy-Wilson, Inc.
46.    
Kennedy-Wilson Capital
CA Corporation
20-0315687
100% owned by K-W Properties
47.    
KW Four Points LLC
DE Limited Liability Company
45-5152394
100% owned by Kennedy-Wilson Capital
48.    
KW Loan Partners VII, LLC
DE Limited Liability Company
45-5153987
100% owned by K-W Properties



Schedule 5.13 - 4

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
49.    
KWF Investors VII, LLC
DE Limited Liability Company
90-0845725
100% owned by K-W Properties
50.    
KWF Manager VII, LLC
DE Limited Liability Company
90-0846443
100% owned by K-W Properties
51.    
KW Residential Capital, LLC
DE Limited Liability Company
46-0678305
100% owned by K-W Properties
52.    
KW Boise Plaza, LLC
DE Limited Liability Company
45-5471242
100% owned by K-W Properties
53.    
KW Loan Partners VIII, LLC
DE Limited Liability Company
36-4735475
100% owned by Kennedy-Wilson Capital
54.    
Kennedy Wilson Property Services IV, L.P.
DE Limited Partnership
27-4787414
100% owned by K-W Properties
55.    
Kennedy Wilson Property Services IV GP, LLC
DE Limited Liability Company
27-4786391
100% owned by Kennedy-Wilson, Inc.
56.    
KW EU Loan Partners II, LLC
DE Limited Liability Company
46-0961139
100% owned by K-W Properties
57.    
KW 1200 Main LLC
DE Limited Liability Company
46-1064734
100% owned by K-W Properties
58.    
KW Harrington LLC
DE Limited Liability Company
46-0995523
100% owned by K-W Properties
59.    
KW 5200 Lankershim Manager, LLC
DE Limited Liability Company
46-0941753
100% owned by K-W Properties
60.    
KWF Manager X, LLC
DE Limited Liability Company
46-1265534
100% owned by K-W Properties



Schedule 5.13 - 5

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
61.    
KWF Manager XI, LLC
DE Limited Liability Company
46-1264104
100% owned by K-W Properties
62.    
KWF Manager XII, LLC
DE Limited Liability Company
46-1271047
100% owned by K-W Properties
63.    
KW Real Estate Venture XIII, LLC
DE Limited Liability Company
46-1265831
100% owned by K-W Properties
64.    
KWF Manager XIII, LLC
DE Limited Liability Company
46-1271308
100% owned by K-W Properties
65.    
KW EU Loan Partners III, LLC
DE Limited Liability Company
46-1271589
100% owned by K-W Properties
66.    
KW EU Investors I, LLC
DE Limited Liability Company
46-1271662
100% owned by K-W Properties
67.    
KW Richfield Plaza, LLC
DE Limited Liability Company
46-1278805
100% owned by K-W Properties
68.    
KW Currier Square Shopping Center, LLC
DE Limited Liability Company
46-1278901
100% owned by K-W Properties
69.    
KW Creekview Shopping Center, LLC
DE Limited Liability Company
46-1279003
100% owned by K-W Properties
70.    
KW Securities, LLC
DE Limited Liability Company
46-1279113
100% owned by K-W Properties
71.    
KW Victory Land Loan, LLC
DE Limited Liability Company
46-1279225
100% owned by K-W Properties
72.    
KW Victory Plaza Loan, LLC
DE Limited Liability Company
46-1288205
100% owned by K-W Properties



Schedule 5.13 - 6

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
73.    
Country Ridge IX, LLC
DE Limited Liability Company
46-3938942
100% owned by K-W Properties
74.    
KW EU Investors VIII, LLC
DE Limited Liability Company
46-3939009
100% owned by K-W Properties
75.    
KW Park Santa Fe, LLC
DE Limited Liability Company
46-3904750
100% owned by K-W Properties
76.    
KW Cypress, LLC
DE Limited Liability Company
46-3904963
100% owned by K-W Properties
77.    
KW Tacoma Condos, LLC
DE Limited Liability Company
46-3905022
100% owned by K-W Properties
78.    
KW Desert Ramrod Sponsor, LLC
DE Limited Liability Company
46-3905108
100% owned by K-W Properties
79.    
KW 9350 Civic Center Drive, LLC
DE Limited Liability Company
46-3905357
100% owned by K-W Properties
80.    
KW Holiday Village Shopping Center, LLC
DE Limited Liability Company
46-3905222
100% owned by K-W Properties
81.    
KW Red Cliff Shopping Center, LLC
DE Limited Liability Company
46-3905153
100% owned by K-W Properties
82.    
KW Taylor Yard 55, LLC
DE Limited Liability Company
46-3905403
100% owned by K-W Properties
83.    
KW Hilltop Manager II, LLC
DE Limited Liability Company
46-3905452
100% owned by K-W Properties
84.    
KW 400 California Member, LLC
DE Limited Liability Company
46-3916138
100% owned by K-W Properties
85.    
KW CIG Management Services, LLC
DE Limited Liability Company
46-3916201
100% owned by K-W Properties



Schedule 5.13 - 7

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
86.    
KW Riverdale and 36, LLC
DE Limited Liability Company
46-3916010
100% owned by K-W Properties
87.    
KW Terra West Sponsor, LLC
DE Limited Liability Company
46-3916408
100% owned by K-W Properties
88.    
KW Bozeman Investors, LLC
DE Limited Liability Company
46-3905557
100% owned by K-W Properties
89.    
KW One Baxter Way GP, LLC
DE Limited Liability Company
46-3915723
100% owned by K-W Properties
90.    
KW Hanover Quay, LLC


DE Limited Liability Company
46-3916487
100% owned by K-W Properties
91.    
Kennedy Wilson Property Services VI, LLC
DE Limited Liability Company
46-3920569
100% owned by K-W Properties
92.    
Kennedy Wilson Property Equity VI, LLC


DE Limited Liability Company
46-3916532
100% owned by K-W Properties
93.    
KW LV 3 Sponsor, LLC


DE Limited Liability Company
46-3920650
100% owned by K-W Properties
94.    
KW NB LLC


DE Limited Liability Company
46-3920773
100% owned by K-W Properties
95.    
KW Camarillo Land, LLC


DE Limited Liability Company
46-3920817
100% owned by K-W Properties
96.    
KW 2013EE LLC


DE Limited Liability Company
46-3926730
100% owned by K-W Properties
97.    
KW EU PRS Investor, LLC


DE Limited Liability Company
46-3926759
100% owned by K-W Properties
98.    
KW Rosewood Premiere, LLC


DE Limited Liability Company
46-3926828
100% owned by K-W Properties



Schedule 5.13 - 8

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
99.    
KW River Pointe Premiere, LLC


DE Limited Liability Company
46-3926914
100% owned by K-W Properties
100.    
KW Kawana Springs, LLC


DE Limited Liability Company
46-3926967
100% owned by K-W Properties
101.    
KW Quebec Participant, LLC


DE Limited Liability Company
46-3927000
100% owned by K-W Properties
102.    
KW Quebec Asset Manager, LLC


DE Limited Liability Company
46-3927085
100% owned by K-W Properties
103.    
KW Real Estate II Equity, LLC


DE Limited Liability Company
46-3927126
100% owned by K-W Properties
104.    
KW Real Estate II Carry, LLC


DE Limited Liability Company
46-3927168
100% owned by K-W Properties
105.    
KW Real Estate II GP, LLC


DE Limited Liability Company
46-3927224
100% owned by K-W Properties
106.    
KW Sunset CP Participant, LLC


DE Limited Liability Company
46-3927274
100% owned by K-W Properties
107.    
KW Sunset CP Asset Manager, LLC


DE Limited Liability Company
46-3927324
100% owned by K-W Properties



Schedule 5.13 - 9

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
108.    
KW CP West Hills Participant, LLC


DE Limited Liability Company
46-3927382
100% owned by K-W Properties
109.    
KW CP West Hills Asset Manager, LLC


DE Limited Liability Company
46-3927427
100% owned by K-W Properties
110.    
KW Linder Road, LLC


DE Limited Liability Company
46-3927471
100% owned by K-W Properties
111.    
KW Seattle Office Portfolio GP, LLC


DE Limited Liability Company
46-3927557
100% owned by K-W Properties
112.    
KW CDO Investor, LLC


DE Limited Liability Company
46-3927600
100% owned by K-W Properties
113.    
KW Hamilton Landing – Land, LLC


DE Limited Liability Company
46-3938712
100% owned by K-W Properties
114.    
KW Rancho Mirage Loan, LLC


DE Limited Liability Company
46-3938770
100% owned by K-W Properties
115.    
KW Sunset North, LLC


DE Limited Liability Company
46-3938810
100% owned by K-W Properties



Schedule 5.13 - 10

--------------------------------------------------------------------------------





 
Entity Name
Jurisdiction and
Type of Organization
US Taxpayer
ID Number
Ownership in Equity Interests
by a Loan Party
116.    
KW Heights Investor, LLC


DE Limited Liability Company
81-4189146
100% owned by K-W Properties
117.    
KW Burlingame Point Loan, LLC


DE Limited Liability Company
81-4189356
100% owned by K-W Properties
118.    
KW Pacifica, LLC


DE Limited Liability Company
81-4189780
100% owned by K-W Properties
119.    
KW Riverwalk, LLC


DE Limited Liability Company
81-4189832
100% owned by K-W Properties
120.    
KW ABQ, LLC


DE Limited Liability Company
81-4189891
100% owned by K-W Properties
121.    
KW F5 Tower, LLC


DE Limited Liability Company
81-4189986
100% owned by K-W Properties
122.    
KW Manhattan Beach Studios Loan, LLC


DE Limited Liability Company
81-4190083
100% owned by K-W Properties
123.    
KW Golden State Towers Loan LLC


DE Limited Liability Company
81-4190149
100% owned by K-W Properties







Schedule 5.13 - 11

--------------------------------------------------------------------------------






SCHEDULE 10.02




ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES




BORROWER AND THE OTHER LOAN PARTIES:


Kennedy-Wilson, Inc.
151 S. El Camino Drive
Beverly Hills, CA 90212
Attention: Matt Windisch
Telephone: (310) 887-6400
Facsimile: (310) 887-3410
Electronic Mail: mwindisch@kennedywilson.com
Website Address: www.kennedywilson.com


with a copy to:


Kennedy-Wilson, Inc.
151 S. El Camino Drive
Beverly Hills, CA 90212
Attention: In Ku Lee
Electronic Mail: ilee@kennedywilson.com




Schedule 10.02 - 1

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Gateway Village - 900 Building
900 W Trade Street
Charlotte, NC 28255-0001
Attention: Charles Hensley
Telephone: 980.388.3225
Facsimile: 704.719.5362
Electronic Mail: charles.hensley@bofa.com


ADMINISTRATIVE AGENT ACCOUNT
INFORMATION:


USD PAYMENT INSTRUCTIONS:
Bank of America
New York NY
ABA 026009593
Acct # 1366072250600
Attn: Wire Clearing Acct for Syn Loans - LIQ
Re: Kennedy-Wilson, Inc.


EUR PAYMENT INSTRUCTIONS:
Bank of America London
IBAN: GB63 BOFA 1650 5096 2720 19
Swift Address: BOFAGB22
Acct #: 96272019
Attn: Grand Cayman Unit #1207
Ref: Kennedy-Wilson, Inc.


GBP PAYMENT INSTRUCTIONS:
Bank of America London
Sort Code: 165050
IBAN: GB41 BOFA 1650 5096 2720 27
Swift Address: BOFAGB22
Acct #: 96272027
Attn: Grand Cayman Unit #1207
Ref: Kennedy-Wilson, Inc








Schedule 10.02 - 2

--------------------------------------------------------------------------------







Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
2380 Performance Dr
Richardson, TX 75082
Attention: Tiffany Nicosia Lin
Telephone: 214.209.3758
Electronic Mail: tiffany.nicosia.lin@bofa.com


L/C ISSUER:


Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Telephone: 800.370.7519
Facsimile: 800.755.8743
Electronic Mail: scranton_standby_lc@bofa.com


JPMorgan Chase Bank, N.A.
10420 Highland Manor Dr. 4th Floor
Tampa, FL 33610
Attention: Standby LC Unit
Telephone: 800-364-1969
Facsimile: 856-294-5267
Electronic Mail: gts.ib.standby@jpmchase.com




















Schedule 10.02 - 3